Case 2:15-cv-00201-SMJ       ECF No. 422-22     filed 01/28/20   PageID.22849 Page 1 of 89


                          UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF WASHINGTON




        CITY OF SPOKANE, a municipal             )
       corporation located in the County of
      Spokane, State of Washington, Plaintiff    )
                                                 )
                                                 )
                        v.                       )       Case No. 2:15-cv-00201-SMJ
                                                 )
      MONSANTO COMPANY, SOLUTIA                  )
          INC., and PHARMACIA
        CORPORATION, and DOES 1                  )
                 Defendants
                                                 )




                                     EXPERT REPORT

                                                OF

                                DR. DAVID L. SUNDING, Ph.D.


                                     November 15, 2019




                                                        Dec GMV Re: Opposition to Pl MILs 000363
Case 2:15-cv-00201-SMJ                  ECF No. 422-22                filed 01/28/20            PageID.22850 Page 2 of 89




    TABLE OF CONTENTS

    I.         ASSIGNMENT AND QUALIFICATIONS ..................................................................4
    II.        SUMMARY OF OPINIONS .........................................................................................6
    III.       BACKGROUND .........................................................................................................10
    IV.        DATA SOURCES .......................................................................................................16
          A.     ROBINSON RESEARCH, SPOKANE RIVER WATER QUALITY SURVEY ... 17
          B.     INDUSTRIAL ECONOMICS, UPPER COLUMBIA RIVER SURVEY............... 19
          C.     OTHER DATA SOURCES ..................................................................................... 22
    V.         VISITATION AND ANGLING RATES ....................................................................27
          A.     ON THE SPOKANE RIVER ................................................................................... 27
          B.     ON DIFFERENT REACHES OF THE SPOKANE RIVER ................................... 28
          C.     NATIONAL AND STATEWIDE TRENDS ........................................................... 33
    VI.  EMPIRICAL APPROACH TO ESTIMATING FISH CONSUMPTION RATES IN
    THE SPOKANE RIVER .........................................................................................................35
    VII.       RATES OF FISH CONSUMPTION FROM THE SPOKANE RIVER......................36
          A.     QUANTILES OF FISH CONSUMPTION RATES ................................................ 36
          B.     SPECIES PREFERENCE ........................................................................................ 44
          C.     SHARING WITH CHILDREN ............................................................................... 45
    VIII. BEHAVIORAL AND DEMOGRAPHIC CONSIDERATIONS FOR PCB
    EXPOSURE .............................................................................................................................47
          A.     AWARENESS OF FISH CONSUMPTION ADVISORIES ................................... 47
          B.     PARTS OF FISH CONSUMED .............................................................................. 50
    IX.        RESPONSE TO DEGRANDCHAMP REPORT ........................................................50
    X.         CONCLUSIONS..........................................................................................................51
    APPENDIX A: CURRICULUM VITAE OF DAVID SUNDING .................................53
    APPENDIX B: DOCUMENTS RELIED UPON ..............................................................74
    APPENDIX C: TECHNICAL APPENDIX ON ESTIMATES OF FISH
    CONSUMPTION RATES ....................................................................................................76




                                                                       1



                                                                                    Dec GMV Re: Opposition to Pl MILs 000364
Case 2:15-cv-00201-SMJ              ECF No. 422-22            filed 01/28/20         PageID.22851 Page 3 of 89


    APPENDIX D: ADDITIONAL TABLES FROM ANALYSIS OF FISH
    CONSUMPTION RATES ....................................................................................................79




                                                               2



                                                                           Dec GMV Re: Opposition to Pl MILs 000365
Case 2:15-cv-00201-SMJ                     ECF No. 422-22                   filed 01/28/20              PageID.22852 Page 4 of 89


    List of Tables
    Table 1: Current Fish Consumption Advisories for the Most Common Species Caught ...... 14
    Table 2: Estimates of Fish Consumption Rates from Prior Surveys in the Spokane Region . 26
    Table 3: Estimated Number of Visitors by Activity ............................................................... 30
    Table 4: Visitation, Angling and Consumption Behavior by Sub-Population........................ 31
    Table 5: Visitation and Angling Use by River Reach............................................................. 32
    Table 6: Fish Consumption Rates ........................................................................................... 39
    Table 7: Fish Consumption Rates among Anglers by Demographic Group .......................... 43
    Table 8: Species Preference and Fish Consumption Quantiles Among Residents who
    Consume Spokane River Fish ................................................................................................. 45
    Table 9: Inferred Child Fish Consumption Rate ..................................................................... 46
    Table 10: Fish Consumption Rates by Awareness of Fish Consumption Advisories ............ 49
    Table 11: Parts of Spokane River Fish Typically Consumed ................................................. 50

    Appendix Table 1: Fish Consumption Rates by Behavior – Additional Quantiles ................ 82
    Appendix Table 2: Fish Consumption Rates by Behavior – Spokane County Only ............. 84
    Appendix Table 3: Species Preference (Separating Perch Group) ......................................... 85
    Appendix Table 4: Quantiles of Spokane River Fish Consumption by Species Among All
    Resident Consumers................................................................................................................ 86
    Appendix Table 5: Inferred Child Fish Consumption Rate - Additional Quantiles ............... 87
    Appendix Table 6: Model Estimates Using Only Data from Spokane Arm of Lake Roosevelt
    ................................................................................................................................................. 88

    List of Figures
    Figure 1: Current Fish Consumption Advisory Poster Not Observed Displayed Along the
    Spokane River ......................................................................................................................... 15
    Figure 2: 2008 Fish Consumption Advisory Graphic As Currently Displayed along the
    Spokane River ......................................................................................................................... 15
    Figure 3: 2015 Fish Consumption Advisory Graphic for Upper Columbia River Currently
    Displayed on the Spokane Arm of Lake Roosevelt ................................................................ 16
    Figure 4: Angler Participation by Region and Type of Angler .............................................. 34
    Figure 5: Outline of Model to Estimate Spokane River Fish Consumption ........................... 36
    Figure 6: Distribution of Fish Consumption Rates ................................................................. 42
    Figure 7: Distribution of Fish Consumption Rates Between Consumers that are Aware and
    Unaware of Fish Consumption Advisories ............................................................................. 48




                                                                             3



                                                                                           Dec GMV Re: Opposition to Pl MILs 000366
Case 2:15-cv-00201-SMJ        ECF No. 422-22        filed 01/28/20    PageID.22853 Page 5 of 89


    I.      ASSIGNMENT AND QUALIFICATIONS

    1. My name is David L. Sunding. I am the Thomas J. Graff Professor of Natural Resource
         Economics in the College of Natural Resources at UC Berkeley, where I have been a
         professor in the Department of Agricultural & Resource Economics since 2002. I served
         two terms as the chair of my department, and am a founding director of the Berkeley
         Water Center, an interdisciplinary research center that is a joint venture between the
         Colleges of Engineering and Natural Resources on the Berkeley campus.

    2. I have been asked to estimate the rates of recreational angling and fish consumption along
         the Spokane River (“River”) between the Idaho state line and the confluence with the
         Columbia River at Lake Roosevelt, and to quantify the population of individuals who
         consume fish from the Spokane River at high rates. I have also been asked to discuss
         behavioral characteristics and demographic factors pertinent to exposure of this
         population of frequent fish consumers to polychlorinated biphenyls (“PCBs”).

    3. My academic research concerns environmental economics, natural resources, applied
         econometrics and the economics of regulation. I have won numerous research awards,
         including grants from the National Science Foundation, the U.S. Environmental
         Protection Agency (“EPA”) and private foundations. I have authored over 100 peer-
         reviewed journal articles, chapters and studies in the areas of environmental economics,
         natural resource economics, water resources and the economics of regulation. I teach
         courses at both the graduate and undergraduate levels in subjects including environmental
         and resource economics, microeconomic theory, law and economics, risk and water
         resources.

    4. I have testified before Congress on several occasions on matters relating to environmental
         and resource economics. I have served on expert panels convened by the National
         Academy of Sciences and EPA’s Science Advisory Board. I was instrumental in
         establishing the National Science Foundation’s Engineering Research Center for
         Reinventing the Nation’s Urban Water Infrastructure (“ReNUWIt”), headquartered at
         Stanford University. During the Clinton Administration, I served as a senior economist at


                                                    4



                                                             Dec GMV Re: Opposition to Pl MILs 000367
Case 2:15-cv-00201-SMJ       ECF No. 422-22       filed 01/28/20    PageID.22854 Page 6 of 89


       the President’s Council of Economic Advisors, where I had responsibility for the areas of
       the environment, natural resources, agriculture, and energy. I currently advise the State of
       California on a variety of matters relating to water quality regulation and water
       infrastructure investments.

    5. Much of my research concerns environmental externalities from economic activities. As
       part of this research agenda, I have authored papers on the measurement and regulation of
       environmental health risks. For example, I have conducted research on the subject of
       environmental health risks from exposure to pesticides and other chemicals in drinking
       water. I have also written on the impact of environmental health risks on property values
       and on the economics of defensive expenditures to avoid environmental health risks.

    6. I have served as an expert in cases involving groundwater and surface water
       contamination, natural resource damages, environmental health risk, the use of surveys,
       water resource management and econometrics. I am a principal in the litigation practice
       of The Brattle Group, an economic and financial consulting firm based in Boston, MA.

    7. I am a member of the American Economic Association, the American Law and
       Economics Association, the Association of Environmental and Resource Economics and
       the Econometric Society.

    8. I received a Ph.D. in Agricultural & Resource Economics from UC Berkeley in 1989, an
       M.A. in African Studies from UCLA in 1986 and a B.A. in Economics from Claremont
       McKenna College in 1983.

    9. Appendix A lists my curriculum vitae and a list of cases in which I have testified as an
       expert at trial or by deposition. The Brattle Group (“Brattle”) is compensated at a rate of
       $650 per hour for my services in this matter. Brattle’s compensation is not dependent on
       the outcome of this litigation or the substance of my opinion.




                                                  5



                                                            Dec GMV Re: Opposition to Pl MILs 000368
Case 2:15-cv-00201-SMJ          ECF No. 422-22       filed 01/28/20     PageID.22855 Page 7 of 89


    II.      SUMMARY OF OPINIONS

    10. The State of Washington Department of Health (“DOH”) issues advisories informing
          anglers about when eating fish from specific waterbodies might impact their health. The
          plaintiff in this case alleges that the beneficial use of the Spokane River is “impaired”
          because individuals are advised to limit their consumption of certain fish species at
          specific locations due to PCB levels in fish. However, recent survey data show that only a
          small percentage of adults in the Spokane region consume fish caught from the Spokane
          River, and the number of adults consuming in excess of one meal per (the typical
          consumption advisory level of the most commonly-consumed fish species) is exceedingly
          small.

    11. The recent survey evidence I analyze also shows that there is no statistically meaningful
          difference in the rates of fish consumption between those anglers who are aware of fish
          consumption advisories for the Spokane River and those who are unaware. This finding
          holds across all levels of consumption, that is, it holds for frequent and infrequent anglers
          alike. There is thus no empirical evidence that anglers’ behavior has been meaningfully
          constrained by the presence of fish consumption advisories for certain species on various
          segments of the Spokane River.

    12. To address the topics I was asked to consider, I examine multiple data sources collected
          in studies commissioned by local, state and federal governments trying to understand
          patterns of angler behavior and fish consumption in the Spokane area. In particular, I
          analyze micro-data (i.e., individual survey responses) from a 2015 survey conducted by
          Robinson Research and commissioned by The Spokane River Forum, a non-profit
          organization that advocates for the protection of the Spokane River, and funded by grants
          from the Washington State Department of Ecology. This study provides measures of the
          rates of recreational behaviors, including angling, and attitudes of users of the Spokane
          River.

    13. To estimate fish consumption rates, I also examine micro-data from a second study - a
          2013 survey of recreational users and fish consumption on the Upper Columbia River,


                                                      6



                                                               Dec GMV Re: Opposition to Pl MILs 000369
Case 2:15-cv-00201-SMJ       ECF No. 422-22        filed 01/28/20     PageID.22856 Page 8 of 89


       including the Spokane River just upstream of the confluence with the Columbia River
       (i.e., the Spokane Arm of Lake Roosevelt). This second survey was conducted
       specifically to estimate fish consumption rates as part of the Upper Columbia River
       Superfund site assessment; the survey was conducted for the U.S. Environmental
       Protection Agency by Industrial Economics, Inc. (“IEc”). The IEc survey is weighted to
       control for avidity bias, which is appropriate. I estimate fish consumption rates by
       reweighting responses from both surveys to reflect the underlying demographics of the
       counties adjacent to the Spokane River (Spokane, Stevens and Lincoln) as measured by
       the U.S. Census Bureau’s American Community Survey in 2015.

    14. Based on my analysis of this site-specific micro-data, I conclude that a large number of
       people use the Spokane River for recreation. Out of a total regional adult population of
       391,000 individuals, I estimate that 82% (320,500) of local residents visit the Spokane
       River in a typical year for recreational purposes. The most common of these recreational
       uses are Walking/Running/Biking (61% of adult residents), Picnicking and Scenic
       Viewing (31%), and Swimming (17%).

    15. Only a small percentage of local residents use the Spokane River fishing. I estimate that
       only 10% of the adult population of Spokane, Stevens and Lincoln counties fish the River
       in a typical year. This percentage amounts to roughly 40,000 adult individuals. In
       Spokane County, in which the City of Spokane is located, I estimate that only 7.3% of
       individuals, or around 25,800 adults, fish the River in a typical year. Most fishing occurs
       in the Spokane Arm of Lake Roosevelt and Long Lake, both downstream of the Coty of
       Spokane, and is conducted by boat rather than from piers or the shore.

    16. These results provide a snapshot of recreational angling and fish consumption rates
       among individuals using the Spokane River. National and regional survey data on angling
       participation provide important context for these cross-sectional results. In particular, it is
       important to note that recreational angling is experiencing a long-term decline both
       nationwide and along the Pacific coast, as shown in responses to the National Survey of




                                                    7



                                                             Dec GMV Re: Opposition to Pl MILs 000370
Case 2:15-cv-00201-SMJ       ECF No. 422-22       filed 01/28/20     PageID.22857 Page 9 of 89


       Fishing Hunting and Wildlife-Associated Recreation, conducted by the U.S. Fish and
       Wildlife Service.

    17. Among the anglers who report consuming fish from the Spokane River, 99% consume
       less than one fish meal per week, which is a typical consumption advisory for the most
       commonly-eaten fish. Among anglers who reside in Stevens, Spokane, and Lincoln
       Counties and who report consuming fish from the Spokane River, the mean rate of
       consumption is 4.38 grams per day (“g/day”), which for context is slightly more than the
       weight of two paper clips, or four plain M&M candies. I find that the 90th percentile
       level of consumption (i.e., the level of consumption that only 10 percent of anglers who
       consume fish from the Spokane River are expected to exceed) is 10.10 g/day. The 95th
       percentile level of consumption among this population is 16.78 g/day, which is less than
       the weight of two quarters.

    18. In Spokane County, where the City of Spokane is located, fish consumption rates are
       lower than in the region as a whole. Among the anglers who report consuming fish from
       the Spokane River, the mean rate of fish consumption in Spokane County is 1.21 g/day
       and the 90th and 95th percentiles of fish consumption are 2.80 g/day and 8.08 g/day
       respectively.

    19. Combining my estimates of the number of Spokane River anglers and their fish
       consumption rates yields some important insights. Most notably, of the entire adult
       population of 391,000 of Spokane, Stevens and Lincoln Counties (the area of residence
       of most Spokane River anglers), only an estimated 460 anglers consume Spokane River-
       sourced fish in excess of one meal per week. Fewer than 150 of the 460 individuals who
       consume in excess of one fish meal per week live in the City of Spokane.

    20. Only 10% of anglers in the IEc survey report sharing fish with their children. Based on
       the assumption that children eat on average less than one-third (0.30) of the portion size
       of the adults who share meals with their children, I estimate the 95th percentile of the fish




                                                   8



                                                            Dec GMV Re: Opposition to Pl MILs 000371
Case 2:15-cv-00201-SMJ           ECF No. 422-22         filed 01/28/20     PageID.22858 Page 10 of 89


           consumption rate among the children of anglers to be 4.47 g/day in the Spokane Region
           as a whole and 2.80 g/day in Spokane County, where the City of Spokane is located.

     21. Because the IEc survey instrument asks respondents about their awareness of fish
           consumption advisories, I can divide the population of anglers into those who are aware
           of the advisories (42%), and those who are not (58%). I examine the distribution of fish
           consumption for each of these two sub-populations. Comparing the resulting
           distributions, I conclude that there is no statistically meaningful difference in the rates of
           consumption of fish from the Spokane River between those anglers who are aware of
           advisories and those who are not. This finding suggests that fish consumption advisories
           do not affect Spokane River anglers’ decisions about how much fish to consume.

     22. Survey results indicate that most consumers (96%) of Spokane River-sourced fish eat
           only the fillet, which significantly reduces potential PCB exposure. Only 6% consumers
           report eating fish skin. Only a single respondent in the IEc survey reports consuming
           either the eggs or head, and no respondent reports eating the guts of locally caught fish.

     23. Beyond these affirmative opinions, I have reviewed the expert report of Dr. Richard
           DeGrandchamp that was produced by the plaintiffs in this case. Dr. DeGrandchamp’s
           report assumes an average rate of fish consumption among anglers of 42 grams per day, a
           level far greater than the findings of any relevant fish consumption survey that I have
           reviewed. Dr. DeGrandchamp does not justify his choice of fish consumption rate; it
           appears that he has taken the number directly from an outdated risk assessment conducted
           by the Washington DOH.1 In turn, the Washington DOH risk assessment claims to
           estimate its fish consumption rate based on two outdated studies (conducted in 1997 and
           1998 respectively),2 however it is not clear how Washington DOH derived this fish


     1
         Washington State Department of Health, Evaluation of PCBs, PBDEs and Selected Metals in the
          Spokane River, Including Long Lake, Spokane, Washington), August 2007.
          https://www.doh.wa.gov/Portals/1/Documents/Pubs/334-147.pdf
     2
         Spokane Regional Health District Assessment/Epidemiology Center, 1998 Fish Consumption Survey:
           Spokane River, Washington, November 1998.




                                                         9



                                                                   Dec GMV Re: Opposition to Pl MILs 000372
Case 2:15-cv-00201-SMJ             ECF No. 422-22          filed 01/28/20       PageID.22859 Page 11 of 89


            consumption rate from these studies.3 I estimate from these studies, that the median fish
            consumption rate is only 14.5 and 6.0 g/day respectively. Since the risks estimates in Dr.
            DeGrandchamp’s report are based on the erroneous consumption estimate of 42 grams
            per day (a fish consumption rate that appears to have no factual or empirical basis), I find
            that we cannot draw any conclusions from his report concerning the exposure risks
            derived from consuming Spokane River fish.

     III.       BACKGROUND

     24. The Spokane Region, which I consider to be the population of Spokane, Lincoln and
            Stevens counties, has a population of 514,500, based on 2015 Census data. The majority
            of this population (416,000) lives in the city of Spokane itself. The population of the
            Spokane Region includes 391,800 adults over the age of 18 and 122,700 children.

     25. The Spokane River runs from the outlet of Lake Coeur D’Alene in Idaho to the
            confluence with the Columbia River at Lake Roosevelt. Lake Roosevelt is a large
            National Recreational Area formed behind the Grand Coulee Dam. Between these two
            points the river is dammed in several places, specifically downstream of the city at Little
            Falls Dam, Long Lake Dam and Nine Mile Dam. The lakes that form behind these dams
            form popular fishing and recreational lakes. Near downtown Spokane, the river has steep
            banks and frequent rapids. There is little opportunity to access the river for fishing
            purposes, however there is a long public trail that runs along the lakefront, including
            through the popular Riverfront Park in downtown Spokane. Upstream of the City of
            Spokane, the river forms a well-defined channel and there are some areas with rocky
            shoals and beaches where it is possible to access the river, however much of this reach
            runs through developed and industrialized areas which are unattractive for recreation.




            Washington State Department of Health, Consumption Patterns of Anglers Who Frequently Fish Lake
            Roosevelt, September 1997.
     3
         The sole piece of information that appears in these studies regarding consumption rates is the single
           statement that the average rate is 42 meals per year.



                                                            10



                                                                       Dec GMV Re: Opposition to Pl MILs 000373
Case 2:15-cv-00201-SMJ        ECF No. 422-22        filed 01/28/20     PageID.22860 Page 12 of 89


     26. Spokane was one of the first cities to industrialize in the interior west. Soon after the
        arrival of the Northern Pacific Railroad in 1882, the river was dammed in multiple places
        to provide power to milling operations. In 1910, Washington Power built the Little Falls
        Dam, completely blocking the passage of salmon and steelhead upstream. This led to the
        elimination of these populations of fish, which members of tribes along the Spokane
        River traditionally relied on for food. Prior to 1952, Spokane had no wastewater
        treatment facilities and would dump raw sewage into the river. Even today, overflow
        events are common in its combined sewer system. In addition to PCBs, the Spokane
        River also contains high concentrations of heavy metals, resulting from pollution from
        Lake Coeur D’Alene and from the Bunker Hill Mine and Smelting Complex Superfund
        site.

     27. Recreational fishing takes place on the Spokane River, particularly by boat on several of
        the lakes formed behind dams along the river, specifically the Spokane Arm of Lake
        Roosevelt, Long Lake and Nine Mile Reservoir. Fish are stocked in Lake Roosevelt and
        Long Lake by the Washington Department of Fish and Wildlife (“WDFW”). Where the
        river is not dammed, it is possible to engage in fly-fishing or other angling along the
        banks of the river. However, bank fishing along the Spokane River is far less popular
        than boat fishing. In addition to the Spokane River, there are also numerous other
        locations in the Spokane region where anglers could choose to recreate. Many of these
        sites are less polluted and are also frequently stocked with fish by the WDFW. Examples
        include Lake Pend Oreille, Newman Lake, Hauser Lake, Priest Lake, Loon Lake, Deer
        Lake and Sullivan Lake.

     28. In 1994, The Spokane Regional Health District (“SRHD”) first issued notices advising
        anglers that PCB concentrations in Spokane River fish were of concern. This first notice
        has since been updated in 1999, 2001, 2003, 2005, 2012 and 2019. These updates often
        focused on different fish species and different pollutants. Often subsequent advisories
        were inconsistent with previous ones, becoming either more or less stringent.




                                                     11



                                                               Dec GMV Re: Opposition to Pl MILs 000374
Case 2:15-cv-00201-SMJ            ECF No. 422-22        filed 01/28/20     PageID.22861 Page 13 of 89


     29. In 1999, the Washington Departments of Ecology and Health, along with SRHD, issued a
            fish consumption advisory due to lead; the advisory was based on data collected in the
            same year. In March 2001, the fish consumption advisory was updated due to elevated
            PCB concentrations in Spokane River fish. The DOH issued an advisory for Spokane
            River fish caught between the Washington/Idaho border and Nine Mile Dam. In August
            2001, DOH completed an evaluation of cadmium, lead and zinc concentration in Spokane
            River fish. At this time, the DOH concluded that a public health hazard existed for
            children and adults, specifically pregnant women, who were exposed to lead through the
            consumption of whole fish from the Spokane River.

     30. In July 2003, SRHD and DOH issued another new advisory that recommended against
            any consumption of fish between the Idaho border and Upriver Dam. For the reach
            between Upriver Dam and Nine Mile Dam, DOH advised against eating more than one
            meal per month of any species. Fish downstream of Nine Mile dam contained lower
            levels of PCBs and were found safe to eat. The DOH advised cleaning and preparation to
            reduce exposure to contaminants.4

     31. In 2005, the DOH updated their advisory again after the Department of Ecology
            completed a water quality study for the Spokane River that looked at PCBs,
            polybrominated diphenyl ethers (“PBDEs”), and selected metals in Spokane River fish.5
            As part of their risk evaluation, the DOH noted that they could not identify any
            subsistence-consuming population of anglers utilizing Long Lake (which is also referred
            to as Lake Spokane). Another set of fish consumption advisories for the Spokane River




     4
         Washington State Department of Health, “Evaluation of PCBs, PBDEs and Selected Metals in the
          Spokane River, Including Long Lake, Spokane, Washington,” August 2007, p. 5.
          https://www.doh.wa.gov/Portals/1/Documents/Pubs/334-147.pdf
     5
         Washington State Department of Health, “Evaluation of Polychlodinated Biphenyls (PCBs) in Fish From
           Long Lake (a.k.a Lake Spokane)”, April 2005.
     Spokane Regional Health District and Washington State Department of Health, “Safe Fish Eating Guide,”
        May 2009. https://www.doh.wa.gov/Portals/1/Documents/Pubs/334-123.pdf




                                                        12



                                                                   Dec GMV Re: Opposition to Pl MILs 000375
Case 2:15-cv-00201-SMJ           ECF No. 422-22        filed 01/28/20    PageID.22862 Page 14 of 89


           was issued in July 2012, based on a fish tissue study conducted in September through
           October 2009.6

     32. The most recent fish consumption advisory was published in July 20197. This advisory
           supersedes all previous advisories. SRHD have produced a poster which illustrates this
           advisory, which I present in Figure 1. However, this most recent advisory is not currently
           displayed on their website or anywhere along the Spokane River. The most recent
           advisory is reflected in a table showing fish consumption advisories for various
           waterbodies in the State of Washington available on the WDOH website.

     33. Table 1 summarizes the current fish consumption advisories along stretches of the
           Spokane River as they are described on the DOH website. The rows are sorted by fish
           species from the most to least commonly consumed, based on my analysis of the IEc
           survey data which I discuss later in Section VII.B. In the most commonly fished reaches
           of the Spokane River, the Spokane Arm of Lake Roosevelt and Long Lake, the most
           commonly consumed fish, walleye and rainbow trout, have no fish consumption advisory
           and an advisory consumption level of about one meal per week, respectively.

     34. During a site visit to the Spokane River in September 2019, I found fish consumption
           advisories to be inconsistently communicated. I visited a number of parks and fishing
           sites along the Spokane River and I could only find fish consumption advisories signed at
           two locations. On the section of the river between the Idaho Border and Upriver Dam,
           near North Harvard Road, I found an outdated fish consumption advisory from 2008
           displayed; this outdated advisory is shown in Figure 2. At the Fort Spokane boat ramp, on
           the Spokane Arm of Lake Roosevelt, I found displayed a fish consumption advisory
           pertaining to the Upper Columbia River, as shown in Figure 3. I did not observe an up-to-



     6
         Washington State Department of Health, “Human Health Evaluation of Contaminants in Upper Columbia
          River Fish,” August 2012. https://www.doh.wa.gov/Portals/1/Documents/Pubs/334-317.pdf
     7
         Spokane Regional Health District, “Understanding the Spokane River, A Guide to safer Fishing and
           Recreation,” Poster. 2019.




                                                       13



                                                                 Dec GMV Re: Opposition to Pl MILs 000376
Case 2:15-cv-00201-SMJ                  ECF No. 422-22                filed 01/28/20            PageID.22863 Page 15 of 89


          date fish consumption advisory for the Spokane River anywhere on my trip. At the
          majority of spots along the Spokane River where locals might go angling, including sites
          at Long Lake, Nine Mile Reservoir and near the confluence with the Little Spokane
          River, I could not find any fish consumption advisories posted (although I did see several
          signs warning visitors, especially those with pets, of the possible presence of toxic blue-
          green algae). I did not see any fish consumption advisories posted in languages other than
          English.

                                            Table 1:
             Current Fish Consumption Advisories for the Most Common Species Caught
                                       from the Spokane River (Meals per Month)

                                               Spokane Arm –         Little Falls Pool ‐
                                              Mouth upriver to      Little Falls Dam to       Long Lake      Upriver Dam to Stateline to
                                              Little Falls Dam        Long Lake Dam        (Lake Spokane)    Nine Mile Dam Upriver Damc

     Walleye                                       No limit              No limit              No limit          No limit        0
     Rainbown Trout                                   4                  No limit                 4                 2            0
     Largemouth and Smallmouth Bassa               No limit              No limit              No limit          No limit        0
     Kokanee                                       No limit              No limit              No limit          No limit        0
     Mountain Whitefish                            No limit              No limit                 2                 1            0
     Yellow Perch                                  No limit              No limit                 8              No limit        0
     Brown Trout                                      4                  No limit                 1              No limit        0
     Largescale Sucker                                1                     4                     1                 2            0
     Northern Pikeminnowb                          No limit                 4                     2              No limit        0
     Common Carp                                   No limit              No limit                 0              No limit        0

     Note: Sorted by mean consumption levels calculated by Brattle (Table 8).
     [a]: For children and women of childbearing age, there is also a Statewide advisory of 2 meals per month due to mercury
     [b]: For children and women of childbearing age, there is also a Statewide do‐not‐eat advisory due to mercury
     [c]: Catch and release only between Stateline and Upriver Dam
     Source: Washington State Department of Health.
     https://www.doh.wa.gov/DataandStatisticalReports/HealthDataVisualization/MobileFishAdvisoriesFreshwaterAreasMap




                                                                       14



                                                                                       Dec GMV Re: Opposition to Pl MILs 000377
Case 2:15-cv-00201-SMJ                          ECF No. 422-22                                                 filed 01/28/20                                    PageID.22864 Page 16 of 89


                                                       Figure
                                                       Figure 1:
                                                              1:
                                      Current
                                      Current Fish
                                              Fish Consumption
                                                   Consumption Advisory
                                                                 Advisory Poster
                                                                          Poster
                                    Not
                                    Not Observed
                                        Observed Displayed
                                                 Displayed Along
                                                           Along the
                                                                 the Spokane
                                                                     Spokane River
                                                                             River

                                                                                                                                                                                                      un muu t mu mots


                 uu
                                       UNDERSTANDING THE
                                           SPOKANE RIVER
                                                           A guide to safer fishing
                                                                   and recreation




                                                                                    UM                              10*
                                                                                                         rzr



            Fish wisely, cook safely
                                                                                                                                                                 rs*
                                                                                                                                             =         £
                                                                                                                                   sl                                                                                      sas
            rex tttWTIM MRUWI

                                                                                                              13s                                                      UU
                                                                                                                                                                                                      LLUW
                                                                                                                                                                  CxMrflAiu



                                                                                               m
                 >UM
                                                                                                                                                                                                      .r.
                                                                                                                                   rtkrt mytn w fan
                                                                                                                                                                                                                              jw'""

               SK                                                                              an nt cmwic nw unir




            tuinii rxKoe urtjati




                                                            Figure
                                                            Figure 2:
                                                                   2:
                                            2008
                                            2008 Fish
                                                 Fish Consumption   Advisory Graphic
                                                      Consumption Advisory   Graphic
                                           Currently
                                           Currently Displayed along the Spokane River
                                                     Displayed along the Spokane River




                               Lake
                               Roosevelt




                                                                            thFal |l:
                                                                         Little          Long Laka Da
                                                                             "i'n



                                                                                                                           NiiH UIb Dan i
                    I From the Ida ho Border to (JpHvet 0am;
                         Do not eat any fiaft. Catch end release only.
                                                                                                                                                                                                                           Post Falls
                         From Uprtver Pam jo Wine Mile Dam:                                                                                                       Uprrver
                                                                                                                                                                   am
                                                                                                                                                                             Dortsfiy
                                                                                                                                                                             Island
                                                                                                                                                                                                      WF                     Jam
                                                                                                                                                                                                              Stair firm
                         Do not eat largcscale sticker                                                                                                                                   BartoflD3dNonl'
                                                                                                                                                                                         l    North
                         All other fish, one meal per month
                                                                                                                                                                                                                  Island CnmpSa*
                                                                                                                                                                            Jsloniji
                       | From Nin* Mile D*rt) to UttU Falls Pom;
                                                                                                                                                                                  Mwtte Dora Ifcwf
                         Two meals per weelc rainbow trout and yellow perch                                                                                                            ran!    Poaj   South

                         One meet per week: mountain white fish
                         One meal per month: brown trout end tergescale sucker

                                                                                                        Statewide Mercury Advisory: Women who are or
                                                                                                                                                                                               Indicates PCS sediment
                         Two meals per month: walleye                                                   plan to become pregnant, nursing mothers, and young
                                                                                                                                                                                               cleanup location
                         Four meals per month; sucker or burbot                                         children should not eat northern pifeeminnow and limit
                         Two meals per month: any species listed in this rwer section                   largemouth and smallmnuth bass to two meals par month,




                                                                                                                15
                                                                                                                15




                                                                                                                                            Dec GMV Re: Opposition to Pl MILs 000378
Case 2:15-cv-00201-SMJ          ECF No. 422-22       filed 01/28/20    PageID.22865 Page 17 of 89


                                              Figure 3:
                 2015 Fish Consumption Advisory Graphic for Upper Columbia River
                      Currently Displayed on the Spokane Arm of Lake Roosevelt




     IV.      DATA SOURCES

     35. As part of my work in this case, I examine a number of public data sources which I
           summarize in this section. In particular, I analyze micro-data from two different surveys
           of recreational angling on the Spokane River. My goal in analyzing the data from these
           studies is to learn about rates of fish consumption and the most frequent locations of
           angling along the Spokane River. In addition to my detailed analysis of micro-data from
           these two surveys, I also review all relevant surveys of fish consumption in the Spokane
           Region that have been conducted in the past 25 years.

     36. The first survey I analyze was conducted by Robinson Research, a Spokane-based survey
           firm, for the Spokane River Water Quality Forum. The Robinson survey is a random
           phone survey of individuals from four counties, three in Washington and one in Idaho,
           who live in zip codes adjacent to the Spokane River. I use the Robinson survey to




                                                     16



                                                               Dec GMV Re: Opposition to Pl MILs 000379
Case 2:15-cv-00201-SMJ       ECF No. 422-22        filed 01/28/20    PageID.22866 Page 18 of 89


        identify the number of residents of these counties who 1) choose to visit the Spokane
        River, 2) choose to fish the Spokane River and 3) consume fish from the Spokane River.

     37. The second survey I analyze concerns the consumption of local fish by recreational
        anglers on the Upper Columbia River, including the Spokane Arm of Lake Roosevelt.
        This survey was conducted by IEc under contract to the EPA. The survey was released in
        2013 and is based on survey data collected in 2010 and 2011. I use the IEc survey to
        identify rates of Spokane River fish consumption among Spokane area residents.

     38. In addition to these two studies, I have also considered a number of other data sources,
        the results of which I have summarized in Table 2, and each of which I briefly discuss in
        Section C.

            A.  ROBINSON RESEARCH, SPOKANE RIVER WATER
            QUALITY SURVEY

     39. The first survey I consider was commissioned by The Spokane River Forum, a non-profit
        organization that advocates for the protection of the Spokane River and is funded by
        grants from the Washington State Department of Ecology. Conducted by Robinson
        Research, the stated goal of the survey was to evaluate public attitudes and perceptions
        regarding pollution in the Spokane River. The survey was conducted between May and
        June 2015 and consisted of 600 phone interviews with individuals residing in zip codes
        adjacent to the Spokane River across three Washington counties (Spokane, Lincoln and
        Stevens County). The Robinson survey includes responses from zip codes within the
        Spokane Reservation. The survey also included interviews with individuals from
        Kootenai County, Idaho; I omit these responses from my analysis.

     40. The Robinson survey was stratified to produce an equal number of responses from each
        county despite each county’s different population and demographic profiles. Prior waves
        of the survey were conducted in 2005 and 2009. The survey asks about the perceptions of
        pollution along the Spokane River and households’ recreational behavior, including
        fishing and fish consumption.



                                                   17



                                                             Dec GMV Re: Opposition to Pl MILs 000380
Case 2:15-cv-00201-SMJ        ECF No. 422-22       filed 01/28/20    PageID.22867 Page 19 of 89


     41. Robinson Research uses a phone call methodology, which is useful in that it is a random
        sample of the population of interest and does not suffer from problems of avidity bias as
        is the case in an intercept survey. A weakness of the phone call methodology is that it
        may lead to sampling bias if the non-response rate is high (12,457 calls were required to
        produce 600 survey responses) or if specific populations are disproportionately likely to
        not respond to survey questions. To correct for these biases, I reweight the responses to
        the Robinson Research survey to reflect the true demographics of the underlying
        population they are sampling. In my sample reweighting, I consider each individual’s
        county of residence, age and sex.

     42. I construct a sample weight 𝑤 | for each individual 𝑖 with demographic characteristics 𝑐
        where each individual’s sample weight is the inverse of their probability of being selected
        𝑝 | . I estimate this selection probability by taking the ratio of the number of people with

        that particular set of demographic characteristics in the survey sample 𝑛        , to the
        number of people with that particular set of characteristics in the broader population
        𝑛           .

                                             1               1
                                    𝑤|
                                            𝑝|     𝑛         𝑛

     43. Using these reweighted responses, I can credibly use various questions from the survey to
        estimate how many residents of these counties visit the Spokane River, engage in various
        recreational activities on the Spokane River, fish the Spokane River and consume
        Spokane River fish.

     44. There are some methodological shortcomings in the questions the Robinson survey asks
        regarding fish consumption rates. Specifically, the survey asks about the number of fish
        caught for consumption at the household level, rather than individual-level fish
        consumption. Secondly, the survey does not use a consistent time period when asking
        about fish consumption and angling behavior (it asks about fish consumption in a `typical
        month’ and recreational behavior in a ‘typical year’ rather than asking about behavior



                                                   18



                                                             Dec GMV Re: Opposition to Pl MILs 000381
Case 2:15-cv-00201-SMJ       ECF No. 422-22        filed 01/28/20    PageID.22868 Page 20 of 89


        over a particular time period). Finally, the survey does not ask about crucial factors that
        determine fish consumption rates and PCB exposure, such as fish size, portion size, and
        fish species.

     45. As a result of these shortcomings, I do not form my opinion about fish consumption rates
        from the Spokane River based on the Robinson survey, instead, I use this survey to
        estimate the rates at which individuals fish the Spokane River and base my estimates of
        fish consumption rates on the IEc survey I discuss subsequently.

     46. However, as a robustness check, I estimate fish consumption rates from the Robinson
        survey and I find them to be comparable to other local studies. I report these rates in Row
        [1] of Table 2. In the absence of portion size data, this estimate conservatively assumes
        that each fish that a household consumes constitutes an 8 oz. meal. Note that these
        estimated fish consumption rates correspond to the consumption rate for the entire
        household (including partners and children) rather than just the individual angler. In the
        Robinson Research survey, household members collectively eat 7.2 g/day (or 0.25 ounces
        per day, equal to approx. one 8 oz. meal every six weeks) of fish at the 50th percentile
        and 50.6 g/day at the 95th percentile (or 1.8 ounces per day, equal to three meals per
        month).

            B.  INDUSTRIAL ECONOMICS, UPPER COLUMBIA RIVER
            SURVEY

     47. The second survey I consider is a state-of-the-art fish consumption survey commissioned
        jointly by the U.S. Environmental Protection Agency and the National Park Service on
        the reach of the Upper Columbia River stretching from the Grand Coulee Dam to the
        U.S.-Canada border. Industrial Economics, Inc. conducted the survey through an on-site
        intercept design. This survey was conducted specifically to estimate fish consumption
        rates as part of the Upper Columbia River Superfund site assessment. The survey
        sampled at boating sites, campsites and day-use sites along the river between October
        2010 and September 2011. The survey also attempted to collect data from shore anglers,




                                                   19



                                                             Dec GMV Re: Opposition to Pl MILs 000382
Case 2:15-cv-00201-SMJ           ECF No. 422-22        filed 01/28/20    PageID.22869 Page 21 of 89


           however this effort was abandoned after IEc could not find a sufficient number of shore
           anglers to produce statistically valid results.

     48. The survey instrument collected demographic data including sex, age and zip code of
           residence. The survey instrument did not directly ask whether respondent was a member
           of a Native American tribe. However, some respondents did report residing in zip codes
           within the Spokane Reservation. Spokane Reservation residents account for 1.1% of the
           observations (14/1271) in the IEc data from the Spokane region; Spokane Reservation
           residents are 0.4% of the total population of the Spokane region (2,094/514,500). 8

     49. All consumers were asked in the intercept survey to recall the rate at which they had
           consumed fish over the past twelve months. A subset of consumers who reported
           consuming fish at an elevated rate were also given the option of completing a three-
           month mail-in diary of consumption of Lake Roosevelt sourced fish. The survey was
           rigorously pre-tested and the data entry validated to assure its quality.

     50. The survey area of the IEc study included the Spokane Arm of Lake Roosevelt, which is
           the portion of the Spokane River just upstream of its confluence with the Columbia
           River. My main analysis uses all UCR data collected by the IEc researchers; in Appendix
           Table 6, I also display the results of my analysis using only those responses collected
           from fishing on the Spokane Arm. Using the broader set of survey responses increases
           the precision of my estimates of fish consumption. As seen in Appendix Table 6, the fish
           consumption estimates based on the more geographically limited data (i.e., just those
           from trips to the Spokane Arm) are not statistically distinguishable from those I discuss in
           the main body of my report.

     51. Using the 2,109 individual responses to the intercept surveys collected by the IEc
           researchers, I calculate fish consumption rates as follows: first I sub-set individuals by

     8
         Spokane Reservation population is taken from the Spokane Tribe of Indians’ 2016 Annual Report.
           Accessed at:
           https://www.bia.gov/sites/bia.gov/files/Spokane.AR_.2016%20to%202016.Nar%20%20508%20Com
           p.pdf



                                                       20



                                                                 Dec GMV Re: Opposition to Pl MILs 000383
Case 2:15-cv-00201-SMJ              ECF No. 422-22          filed 01/28/20       PageID.22870 Page 22 of 89


           their response to Question D2 “Do you eat fish from the Upper Columbia River?” to
           determine the subset of respondents who consume fish from the UCR. Next, I sum the
           responses to Question D4 “About how many meals of [species] have you eaten over the
           past 12 months?” over the five different fish species which the survey asks about
           (walleye, bass, kokanee, trout and other). This calculation gives me the total number of
           meals from the UCR. Individuals who responded to D2 but did not respond to D3 were
           assumed not to have eaten any of that particular fish in the past year. Next, I look at
           responses to Question D9 in which participants are shown a figure with illustrative
           portion sizes on it and asked which serving size most closely resembles their typical
           meal. Following the methodology of the survey, I code the responses of typical portion
           sizes as being 4 oz., 6 oz., 8 oz., 10 oz., and 12 oz. respectively for consumption relative
           to the example serving sizes.9 Multiplying the ‘typical portion size’ by the ‘total number
           of meals’ and then converting the response to ounces and dividing by the number of days
           in the year.

     52. IEc constructed survey weights which account for avidity bias. The survey weights also
           account for the different likelihood of being intercepted on particular visit days, and at
           different sites along the river, as well as different likelihood of group intercepts and of
           being surveyed within a particular group. I replicated the survey weights that are
           described in the original IEc study and I use these weights in all my subsequent estimates.

     53. Note that the responses to “other” mostly consist of perch (30% of responses in the
           “other” category), burbot (36%), and triploid (11%). Only one respondent (1.5%) reports
           catching a northern pike, the only fish with a do not eat advisory in the Upper Columbia
           River. One respondent reports eating carp. No respondents report catching suckerfish
           which has a one meal per month advisory limit in the Upper Columbia River.




     9
         If a respondent reported eating more than zero meals but did not respond to the portion size question, I
            assume a typical portion size of 8 oz. I also tried an alternative approach of imputing portion sizes from
            a regression which yielded similar results.



                                                             21



                                                                        Dec GMV Re: Opposition to Pl MILs 000384
Case 2:15-cv-00201-SMJ       ECF No. 422-22        filed 01/28/20    PageID.22871 Page 23 of 89


     54. Most fish were caught on boating trips. Only 15% of boating trips lasted over 24 hours
        meaning that Lake Roosevelt is primarily a day-use facility. The vast majority of boat
        trips on the Spokane Arm of Lake Roosevelt left from either Porcupine Bay or Fort
        Spokane. A total of 10% of all fish caught were from the Spokane Arm of Lake
        Roosevelt. Walleye, which do not have an advisory in the Spokane Arm, are the most
        popular fish consumed from this reach of the Spokane River. 36% of fish in the survey
        were caught downstream in reaches of Lake Roosevelt downstream of the confluence
        with the Spokane River (Areas 6, 7).

     55. Households who consumed more than one meal per month of fish were given the option
        of completing an additional diary survey. Respondents were incentivized to complete this
        survey with a $50 payment for every month they returned a diary. The diary records the
        date, species, source, parts consumed and meal size for every meal the respondents
        consumed, as well as whether the meal was shared with a child and the portion size of the
        child. I use the same method as previously described to estimate the portion sizes for
        respondents to the diary survey. Table 2 compares the distribution of fish consumption
        rates between diary survey respondents and intercept survey respondents. The fish
        consumption rates recorded in the diary survey are significantly higher than those in the
        intercept survey. This larger fish consumption rate reflects the fact that the diary survey
        was only completed by a subset of individuals who are significantly higher fish
        consumers. Because the responses to the diary survey are not a representative subset of
        the population, my estimates of fish consumption rates focus on only the responses to the
        intercept survey.

            C.      OTHER DATA SOURCES

     56. Table 2 reports various studies that report fish consumption rates in the area surrounding
        the Spokane River. Rows [1]-[3] of this table report the numbers for the Robinson
        Research and Industrial Economics survey discussed above.

     57. Rows [4] and [5] report the estimated fish consumption rate from a survey administered
        to residents of the Colville Reservation by Westat. The results of this survey are


                                                   22



                                                             Dec GMV Re: Opposition to Pl MILs 000385
Case 2:15-cv-00201-SMJ       ECF No. 422-22       filed 01/28/20    PageID.22872 Page 24 of 89


        presented in the report Upper Columbia River Site Remedial Investigation and Feasibility
        Study Tribal Consumption and Resource Use published in June 2012. The survey was
        sponsored by the EPA as part of the Upper Columbia River Superfund site investigation.

     58. The mean fish consumption rate among residents of the Colville Reservation is estimated
        to be 20.2 g/day. However, this estimate is not directly relevant for my analysis. Much of
        the fish consumption of the Colville Reservation residents are of wild salmon caught
        from a large salmon run on the Okanogan River. The Spokane River has no remaining
        anadromous salmon due to the presence of Grand Coulee Dam, which blocks fish passage
        downstream of the Spokane River. Excluding salmon from the estimated fish
        consumption rate of Colville tribal members reduces the mean fish consumption rate to
        13.3 g/day.

     59. Rows [6] and [7] report the findings of two outdated studies of fish consumption rates in
        the Spokane region. Row [6] shows the results from a 1997 study conducted by the
        Spokane Regional Health Department. The study included a mail survey of anglers
        within Spokane and a focus groups of two ethnic minority groups within the Spokane
        River. Furthermore, the public report from this study is extremely brief (10 pages), and I
        have not been able to find any detailed documentation of the survey methodology or
        instrument adopted in this study. The mail survey had an extremely low response rate;
        only 70 responses were received from 32,702 surveys mailed to fishing license holders.
        Based on the figure in page 5 of this report, I estimate the median fish consumption rate
        to be 6 g/day. Note that I approximate this number from the graphic because the study did
        not report any summary statistics.

     60. The Spokane Regional Health Department survey also conducted focus groups targeted at
        Russian, Laotian and Hmong communities who were thought to consume fish at an
        elevated rate. However, the study could not identify any Hmong community members
        who fished the Spokane River and the focus groups for Russian and Laotian communities
        only had “approximately thirty” and six attendees, respectively, including children. The
        populations of these communities in the Spokane Area are exceedingly small. Based on



                                                  23



                                                            Dec GMV Re: Opposition to Pl MILs 000386
Case 2:15-cv-00201-SMJ           ECF No. 422-22         filed 01/28/20      PageID.22873 Page 25 of 89


          Census data, the population of Hmong, Laotian and Russian individuals in Spokane
          County was 141, 364 and 6927 individuals respectively in 2010.

     61. Row [7] shows results from a survey conducted in 1994 and 1995 by the DOH. This
          study was an intercept survey of anglers on Lake Roosevelt. The study reported that
          anglers consume on average 42 meals per year, which equates to around 25.2 g/day. No
          individuals in this study reported consuming sturgeon, sucker or whitefish. For several
          reasons, however, this study has been superseded by the more recent IEc study. The DOH
          study does stratify its sampling across times and locations along the lake, however unlike
          the IEc study, estimates from the DOH study do not adjust for the different rates at which
          sampling locations are frequented. The DOH study also does not correct for avidity bias,
          again providing a point of contrast with the IEc study. The DOH study also has a
          substantially smaller sample size than the IEc survey (348 vs 846 fish consumers).

     62. Rows [8] and [9] present estimates from the U.S. Center for Disease Control’s National
          Health and Nutrition Examination Survey (“NHANES”). NHANES is a continuously
          updated survey collecting data on the health and nutritional status of the U.S. population.
          This survey is the largest and most comprehensive dietary study conducted in the United
          States. The NHANES study estimates fish consumption rates using the NCI and the EPA
          method.10 Because this study reports consumption rates among the entire U.S. population
          of freshwater and estuarine fish from all sources (including non-locally caught and store-


     10
          See, Estimated Fish Consumption Rates for the U.S. Population and Selected Subpopulations
          (NHANES 2003-2010), April 2014. p. 21-30. For a detailed discussion of the NCI and EPA methods.
          Also, see p. 2:
           “In the mid-2000s, the National Cancer Institute (NCI) developed a statistical methodology to
          estimate usual intake of episodically consumed foods. This method, known as the NCI Method, has
          been published and statistical programs are available on NCI’s web site. There are other methods that
          have been developed to estimate the distribution of usual intake of episodically consumed foods.
          However, the NCI Method is preferred because it accounts for days without consumption; distinguishes
          within-person from between-person variation; allows for the correlation between the probability of
          consumption and the consumption-day amount; and can use covariate data to better predict usual
          intake… To get estimates in a reasonable time, EPA created a program, hereinafter referred to as the
          EPA Method, which approximates the results from the NCI Method.”




                                                        24



                                                                    Dec GMV Re: Opposition to Pl MILs 000387
Case 2:15-cv-00201-SMJ        ECF No. 422-22         filed 01/28/20    PageID.22874 Page 26 of 89


          bought fish), this study provides an extremely conservative upper bound on the average
          amount of fish consumed from any specific locality, such as the Spokane River.
          NHANES reports that among adult residents of the Inland West11, the median rate of
          consumption from all sources is 4.3 g/day and the 95th percentile of fish consumption is
          26.2 g/day. Among residents that are neither Hispanic nor white or black, a sub-
          population that contains many minorities who consume fish at elevated levels, NHANES
          find a median rate of consumption of 12.6 g/day and a 95th percentile of 62.3 g/day.




     11
      The inland west is defined as all non-coastal counties California, Oregon, Washington, Alaska, and
     Hawaii and all counties in New Mexico, Colorado, Wyoming, Montana, Idaho, Utah Arizona and Nevada.




                                                     25



                                                               Dec GMV Re: Opposition to Pl MILs 000388
                               Case 2:15-cv-00201-SMJ                                      ECF No. 422-22                       filed 01/28/20                   PageID.22875 Page 27 of 89


                                       Table 2: Estimates of Fish Consumption Rates from Prior Surveys in the Spokane Region
    Publication                                                                                                                                                        # of Fish Consumption
                        Dept./Author           Population of Interest            Species                     Region/Source               Mean 50th 95th        99th                            Survey Method            Sampling Method and Selection
       Year                                                                                                                                                                   Responses

                      Robinson Research for    Adults who consume Spokane
                                                                                                                                                                                               Typical year
       2015       [1] the Spokane River        River fish living in Spokane,     Locally‐caught fish         Spokane River               12.1*   7.2* 50.6* 108.5*             141                                      Telephone interviews stratified county
                                                                                                                                                                                               consumption
                      Forum                    Lincoln, and Stevens Counties
                                                                                                             Upper Columbia River inc.
                        Industrial Economics for                                                                                                                                               12‐month recall          Intercept Survey Stratified by type of
       2013       [2]                            Anglers who consume UCR fish    Locally‐caught fish         Spokane arm of Lake          4.5*   1.8* 15.1*    30.1*           836
                        DOI                                                                                                                                                                    interviews               day, month, and season
                                                                                                             Roosevelt
                                                                                                             Upper Columbia River inc.
                        Industrial Economics for Anglers who consume >10 UCR                                                                                                                                            Subsample of respondents reporting
       2013       [3]                                                            Locally‐caught fish         Spokane arm of Lake         19.5* 14.5* 47.0*     65.1*           415             3‐month diary
                        DOI                      fish meals per year                                                                                                                                                    "High Fish Consumption"
                                                                                                             Roosevelt
                      Westat for EPA Region    Residents of the Colville                                     Local area surrounding                                                            12‐month recall
       2012       [4]                                                            Locally‐caught fish                                      20.2    3.7   64.6   206.3          1,139                                     Dwelling visits stratified by age group
                      10                       Reservation                                                   Colville Tribes                                                                   interviews
                      Westat for EPA Region    Residents of the Colville         Locally‐caught fish excl.   Local area surrounding                                                            12‐month recall
       2012       [5]                                                                                                                     13.3    0.0   41.0   144.2          1,139                                     Dwelling visits stratified by age group
                      10                       Reservation                       salmon                      Colville Tribes                                                                   interviews
                      Spokane Regional         Angler who consume Spokane                                                                                                                      12‐month recall          Mail survey to Spokane County fishing
       1998       [6]                                                            Locally‐caught fish         Spokane River                  0    6.0* 60.3*    60.9*            70
                      Health District          River fish                                                                                                                                      interviews               license holders
                      Washington State         Angler who consume Lake                                                                                                                         12‐month recall          Intercept survey stratified by lake
       1997       [7]                                                            Locally‐caught fish         Lake Roosevelt              25.4* 14.5* 62.2*     62.3*           348
                      Department of Health     Roosevelt fish                                                                                                                                  interviews               region and time of day
                                                                                   All Sources, freshwater or                                                                                                           NHANES multistage probability
       2014       [8] EPA (NHANES)             All adults                                                     Inland West                   0     4.3   26.3    51.6          3,705            24‐hour dietary recall
                                                                                   estuarine fish                                                                                                                       sampling design
                                               All adults, not Hispanic, White, or All Sources, freshwater or                                                                                                           NHANES multistage probability
       2014       [9] EPA (NHANES)                                                                            U.S.                          0    12.6   62.3   114.7          1,476            24‐hour dietary recall
                                               Black                               estuarine fish                                                                                                                       sampling design


Notes and sources:
*: Estimated based on average portion sizes of 220 grams.
[1]: Robinson Research, Spokane River Water Quality Survey, Spokane, Lincoln, & Stevens Counties, May 2015.
[2]: Industrial Economics for U.S. DOI, Recreational Consumption and Resource Use Survey for the Upper Columbia River Site Human Health Risk Assessment
and Remedial Investigation/Feasibility Study: Data Summary Report, May 2013.
[3]: Industrial Economics for U.S. DOI, Recreational Consumption and Resource Use Survey for the Upper Columbia River Site Human Health Risk Assessment
and Remedial Investigation/Feasibility Study: Data Summary Report, May 2013.
[4]: Westat for EPA Region 10, Upper Columbia River Site Remedial Investigation and Feasibility Study Tribal Consumption and Resource Use Study, June 2012.
Brattle Calculations using Microdata.
[5]: Westat for EPA Region 10, Upper Columbia River Site Remedial Investigation and Feasibility Study Tribal Consumption and Resource Use Study, June 2012.
Brattle Calculations using Microdata.
[6]: Spokane Regional Health District Assessment/Epidemiology Center, 1998 Fish Consumption Survey: Spokane River, Washington, November 1998.
[7]: Washington State Department of Health, Consumption Patterns of Anglers Who Frequently Fish Lake Roosevelt, September 1997.
[8]: EPA, Estimated Fish Consumption Rates for the U.S. Population and Selected Subpopulations (NHANES 2003‐2010), April 2014.
[9]: EPA, Estimated Fish Consumption Rates for the U.S. Population and Selected Subpopulations (NHANES 2003‐2010), April 2014.



                                                                                                                              26



                                                                                                                                                                                      Dec GMV Re: Opposition to Pl MILs 000389
Case 2:15-cv-00201-SMJ         ECF No. 422-22        filed 01/28/20     PageID.22876 Page 28 of 89



     V.      VISITATION AND ANGLING RATES

     63. In this section, I present my estimates of participation rates in recreational activities on
          the Spokane River, including angling and local fish consumption. The results in this
          section are based on responses given in the Robinson Research survey. However, I have
          re-weighted the responses in the survey to better reflect the underlying demographics of
          the population in the three counties of interest as described in Section IV.A.

             A.      ON THE SPOKANE RIVER

     64. Question 5 of the Robinson Research survey asked respondents “In a typical year, how
          many times do you visit the Spokane River?” 81.8% of respondents, or a total population
          of 320,500 adults visited the Spokane River at least once in a typical year. The first
          column of Table 3 reports the distribution of these visits.

     65. To estimate the share of individuals who engage in any particular activity on the Spokane
          River, I use the responses to Question 6 of the Robinson Research. This question was
          asked respondents “What activities best describe how you interact with the Spokane
          River?” The question was left open-ended and asked of all respondents who reported
          visiting the Spokane River at least once in a typical year. Responses are reported in the
          first row of Table 3. The most common of these recreational uses are
          Walking/Running/Biking (61.1% of residents), Picnicking and Scenic Viewing (31.4%),
          and Swimming (16.6%).

     66. However, the vast majority of these visitors do not fish in the Spokane River. Based on
          my reweighting of Question 6 of the Robinson Research survey, I estimate that only 10%
          of the adult population of Spokane, Stevens and Lincoln counties fish regularly from the
          River. This amounts to approximately 40,000 adult individuals.

     67. Note that the construction of Question 5 and Question 6 of the Robinson Survey do not
          allow me to break out the number of visits per activity because respondents are not
          specifically asked this. However, if I assume that individuals dedicate an equal number of



                                                     27



                                                               Dec GMV Re: Opposition to Pl MILs 000390
Case 2:15-cv-00201-SMJ        ECF No. 422-22        filed 01/28/20    PageID.22877 Page 29 of 89


        visits to each activity they report, I can approximate the number of visits per activity by
        dividing the total number of visits by the number of activities reported. My estimates of
        the number of visits per activity are broken out by quantile in Rows [2]-[6] of Table 3.
        Using this approach, I estimate that on average local residents make fishing related visits
        to the Spokane River four times per year, and that the median resident fishes the Spokane
        River less than once per year, and at the 95th percentile resident fishes the fewer than ten
        times per year.

     68. In Table 4, I break down the rates at which residents of visit, fish and eat fish from the
        Spokane River based on their demographic groups. Comparing Columns [2] and [3],
        men fish the Spokane River at about three times the rate of women (15.4% vs 5.3%) and
        they consume fish at more than twice the rate of women (11.0% vs 4.7%). Older residents
        are more likely to fish the Spokane River (13.9 % for adults aged 50-65 vs 7.0% for
        adults aged 18-30). However, younger residents are more likely to consume fish from the
        Spokane River (8.5 % for adults aged 50-65 vs 10.4% for adults aged 18-30). Rates of
        angling and fish eating are significantly higher in rural Stevens and Lincoln counties than
        in urban Spokane County. Adults fish at 36.7 and 33.3% rates in Stevens and Lincoln
        counties compared to 7.3% in Spokane County. Adults consume fish at 33.2 and 32.1%
        rates in Stevens and Lincoln counties compared to 5.0% in Spokane.

            B.       ON DIFFERENT REACHES OF THE SPOKANE RIVER

     69. In Table 5 I estimate on which reach of the Spokane River users typically recreate. The
        first row of Table 4 estimates the average number of households who visit different
        reaches of the river. These estimates are based on responses to Question 7 of the
        Robinson Research survey. This question asked respondents “In which of the following
        areas do you most often interact with the Spokane River?” Respondents were given
        options as to which reaches they specified, however were allowed to give multiple
        responses.

     70. Similarly, Question 35 of the Robinson Research survey asked respondents who reported
        catching fish from the Spokane River “Where do you generally catch fish”. Note that the


                                                    28



                                                              Dec GMV Re: Opposition to Pl MILs 000391
Case 2:15-cv-00201-SMJ       ECF No. 422-22       filed 01/28/20    PageID.22878 Page 30 of 89


        response rate for this question was extremely low, only 77 respondents answered the
        question. Therefore, there is a high degree of uncertainty about the reported estimates for
        angling rates along different Spokane River reaches.

     71. The Spokane River travels inside the limits of the City Spokane on the reach of the river
        between Nine Mile Dam and Upriver Dam (specifically from near the Downriver Golf
        Course to Upriver Dam) and also for a short distance on the reach between Upriver Dam
        and State Line (only between Upriver Dam to upstream end of Felts Field Airport).

     72. In terms of recreational visits to the Spokane River, which do not necessarily involve
        angling or consumption, I find that 62.8% of trips to the Spokane River are along the
        reach that includes downtown Spokane between Upriver Dam and Nine Mile Dam.
        14.6% of visits take place on the reach between Upriver Dam and Stateline where there is
        a ‘Do Not Eat’ advisory in place. 16.6% of visits take place downstream of Spokane,
        between the Spokane Arm of Lake Roosevelt and Nine Mile Dam.

     73. In terms of angling, respondents typically catch fish at locations further downstream from
        the City of Spokane, either at Long Lake (49.2%) or Lake Roosevelt (34.8%). Fewer than
        15% of anglers fish the reaches between Nine Mile Dam and State Line, which lie on
        reaches of the river that may be within the City Limits of Spokane, and many of these
        anglers likely are fishing at Nine Mile Dam Reservoir, which is outside city limits. Only
        4.0% of Spokane River anglers report visiting the reach of river between State Line and
        Upriver Dam, where DOH has a ‘Do Not Eat’ advisory on the river.




                                                   29



                                                             Dec GMV Re: Opposition to Pl MILs 000392
                             Case 2:15-cv-00201-SMJ                   ECF No. 422-22               filed 01/28/20              PageID.22879 Page 31 of 89




                                                          Table 3: Estimated Number of Visitors by Activity
                                Walking, Running,      Picnicing,                                                Motorized        Non‐Motorized
 Quantile       All Visits           Biking           Senic View           Fishing             Swimming           Boating            Boating       Going to Beach   Inner Tubing     Other

                                                                               Number of Households Engaged in Activity
                 320,500            239,500            123,100            40,000           64,900           26,900           43,100          11,000           16,600           9,000
            [308,100, 332,900] [223,800, 255,100] [108,100, 138,000] [30,300, 49,700] [52,900, 76,800] [18,800, 35,100] [33,100, 53,200] [5,700, 16,300] [10,100, 23,100] [4,200, 13,800]
                 (81.8%)            (61.1%)            (31.4%)           (10.2%)          (16.6%)           (6.9%)          (11.0%)          (2.8%)           (4.2%)          (2.3%)
                                                                                       Number of Annual Visits Per Activity
  Mean             30.0               11.0                 5.0                4.0                   6.0               3.0               4.0              1.0             1.0            2.0
               [24.2, 35.8]        [8.6, 13.7]         [3.1, 6.9]         [1.9, 5.2]            [3.9, 7.7]        [1.1, 4.3]        [2.2, 5.2]       [0.5, 1.9]      [0.8, 2.1]     [0.4, 2.9]
                    5.0                 1.0                0.0                0.0                  0.0               0.0                0.0              0.0             0.0            0.0
   50%
                 [3.7, 6.3]          [0.6, 1.4]         [0.0, 0.0]         [0.0, 0.0]           [0.0, 0.0]        [0.0, 0.0]         [0.0, 0.0]       [0.0, 0.0]      [0.0, 0.0]    [0.0, 0.0]
                    60.0                26.0               5.0                1.0                  10.0              0.0                2.0              0.0             0.0            0.0
   90%
               [14.7, 105.3]        [5.0, 47.0]         [2.1, 7.9]         [0.0, 3.1]          [0.0, 21.3]        [0.0, 0.4]         [0.0, 9.3]       [0.0, 2.1]      [0.0, 4.5]    [0.0, 0.0]
                   200.0                60.0               15.0               10.0                 40.0              5.0                21.0             0.0             0.0            0.0
   95%
              [117.9, 282.1]       [21.1, 98.9]        [0.9, 29.1]        [0.0, 26.4]          [8.7, 71.3]       [0.0, 12.3]        [0.0, 51.5]      [0.0, 24.9]     [0.0, 31.3]    [0.0, 0.0]
                   365.0               182.5              182.5              182.5                132.5             175.0              100.0            50.0            50.0           75.0
   99%
              [355.8, 365.0]      [152.2, 212.8]     [105.1, 259.9]      [74.8, 290.2]        [60.1, 204.9]     [30.3, 319.7]      [41.9, 158.1]     [4.6, 95.4]    [14.2, 85.8]   [0.0, 188.5]


Source and notes: This table calculates the number of visitors to the Spokane River who engage in different recreational activities and their average number of visits per activity each year.
Estimates based on responses to questions to Q5 and Q6 of the Robinson Research (2015) Spokane River Water Quality Survey. Where respondents identified more than one activity, I make
the assumption that individuals divide the total number of trips equally between all of those activities. Populations are reweighted to reflect populations in the Census Bureau (2015)
American Community Survey data. Square brackets calculate the 95% confidence intervals of each estimate.




                                                                                                 30



                                                                                                                                            Dec GMV Re: Opposition to Pl MILs 000393
                             Case 2:15-cv-00201-SMJ                       ECF No. 422-22                filed 01/28/20               PageID.22880 Page 32 of 89




                                                Table 4: Visitation, Angling and Consumption Behavior by Sub-Population
                                        All             Male            Female       Female 18‐50     Age 18‐30       Age 30‐50        Age 50‐65      Age 65‐100     Stevens County   Spokane County     Lincoln County

All adult residents          [1]      391,800          191,000         200,800          111,200         90,000         133,000          101,300         67,400          31,300            352,400            8,100
                                     319,500          158,400          161,100           98,800         84,900         114,400          78,400         41,900            27,600           284,900           7,000
Residents who visit
                             [2] [302300, 332000] [147200, 166500] [151000, 170100] [89900, 104300] [71800, 90000] [107400, 123300] [72200, 84000] [38000, 47400]    [25600, 29400]   [268600, 298000]   [6500, 7500]
the Spokane River
                                     (81.5%)          (82.9%)          (80.2%)          (88.8%)        (94.3%)         (86.0%)         (77.4%)        (62.2%)           (88.2%)           (80.8%)          (86.4%)
                                       40,000           29,400          10,600            4,600          6,300           13,400          14,100           6,300          11,500            25,800           2,700
Residents who fish
                             [3]   [28500, 52900]   [20700, 39400]   [7200, 15200]    [2100, 6800]    [0, 11900]     [7700, 19800]   [10000, 19200]   [4300, 8600]   [7900, 14100]     [15600, 35700]    [2100, 3300]
the Spokane River
                                      (10.2%)          (15.4%)          (5.3%)           (4.1%)         (7.0%)          (10.1%)         (13.9%)          (9.3%)         (36.7%)            (7.3%)          (33.3%)
                                       30,600           21,100           9,500           5,300          9,400            8,900            8,600           3,700          10,400           17,600            2,600
Residents who consume fish
                             [4]   [19700, 44900]   [13200, 31700]   [4800, 16700]   [1800, 12400]    [0, 19700]     [4300, 15200]    [5600, 11800]   [2400, 5200]   [6900, 12800]     [7600, 30900]     [1800, 3300]
from the Spokane River
                                       (7.8%)          (11.0%)          (4.7%)          (4.8%)         (10.4%)          (6.7%)           (8.5%)          (5.5%)         (33.2%)           (5.0%)           (32.1%)


Source and notes: This table calculates the number of residents, Spokane River visitors, Spokane River anglers, and Spokane River fish consumers within each of the different demographic
groups that are controlled for in the statistical model, specifically, the sex, age and county of origin. Choices are estimated based on responses to questions to Q5 and Q34 of the Robinson
Research (2015) Spokane River Water Quality Survey. Populations are reweighted to reflect populations in the Census Bureau (2015) American Community Survey data. Round brackets
calculate the percent of the total population of that demographic in that group.




                                                                                                       31



                                                                                                                                                      Dec GMV Re: Opposition to Pl MILs 000394
                        Case 2:15-cv-00201-SMJ                  ECF No. 422-22             filed 01/28/20         PageID.22881 Page 33 of 89




                                                        Table 5: Visitation and Angling Use by River Reach

                                               Spokane Arm ‐ Lake Roosevelt Long Lake/ Lake                  Nine Mile Dam to         Upriver Dam to         Stateline to Lake
                                                    to Long Lake Dam           Spokane                         Upriver Dam               Stateline            Coeur D'alene

     Share of residental users who                           8.9%                            7.7%                  62.8%                   14.6%                   6.0%
     visit this reach                                    [5.7%, 14.5%]                   [5.6%, 9.8%]          [54.5%, 69.8%]          [9.5%, 20.7%]           [1.8%, 11.4%]
     Share of anglers who                                    49.2%                         34.8%                   10.8%                   4.0%                    1.1%
     fish this reach                                     [15.0%, 67.0%]                [18.6%, 64.9%]          [1.0%, 34.1%]           [0.0%, 26.3%]           [0.0%, 3.9%]

Source and notes:
This table calculates the number and share of recreational visitors and anglers on five different reaches of the Spokane River among residents of three Washington counties adjacent to
the Spokane River (Spokane, Stevens and Lincoln Counties). Although this survey included angling locations in Idaho, I exclude all responses from Idaho residents. Choices are estimated
based on responses to questions to Q6 and Q35 of the Robinson Research (2015) Spokane River Water Quality Survey. Populations are reweighted to reflect populations in the Census
Bureau (2015) American Community Survey data. Round brackets calculate the percent of the total population of that demographic in that group. Standard errors in square brackets are
calculated by bootstrap.




                                                                                          32



                                                                                                                                 Dec GMV Re: Opposition to Pl MILs 000395
Case 2:15-cv-00201-SMJ             ECF No. 422-22           filed 01/28/20       PageID.22882 Page 34 of 89



                C.      NATIONAL AND STATEWIDE TRENDS

     74. To estimate trends in national angling patterns, the U. S. Fish and Wildlife Bureau
            conducts National Survey of Fishing, Hunting, and Wildlife-Associated Recreation
            (“FHWAR”) every five years. The most recent report is from 2016. The data provide a
            nationally representative look at angling participation rates, angling expenditures, and
            overall angler behavior and demographics.

     75. In Figure 4 below, I graph angler participation nationally, and for the Pacific Census
            region (this region includes Washington, Oregon and California). The figure shows that
            angling rates have decreased significantly since 2001 at all levels.12 Additionally, the
            Pacific census region has significantly fewer individuals involved in angling. In 2016
            angling rates nationally were at 14% and 8% within the Pacific census region.

     76. In order to look more closely at angler behavior that is more relevant to Spokane, I
            calculate angler participation rates for freshwater fishing, also seen in Figure 4 below.
            Freshwater fishing rates are somewhat lower than for all anglers. There has been a similar
            decline in rates of freshwater angling.13




     12
          The Pacific Census region includes the following states: Alaska, California, Hawaii, Nevada, Oregon, and
           Washington. In 2016, the FHWAR data no longer reported statistics at the state level.
     13
          The nationwide long term decline in recreational angling has been discussed in popular media. For
           instance, a 2018 article in the Minneapolis Star-Tribune noted that “[t]he average millennial picks up a
           smartphone 45 times a day…” The article goes on note that millenials’ number one reason for going
           outdoors is to exercise. Second is a venue to socialize. Third is to camp or hike. Quoting John Arms, a
           recreation industry analyst, the article notes that “’In one U.S. Fish and Wildlife Service study, hunting
           and fishing don’t even show up in the top 10 reasons millennials go outdoors.’ The cliff’s edge upon
           which hunting, fishing and wildlife management are perched is weaker than many suspect, he said.
           ‘We’ll go from 8 or 9 percent of the nation’s population who hunted and fished in 1980 to 3 percent in
           2025.’” Accessed at http://www.startribune.com/anderson-will-millennials-step-up-as-hunting-and-
           angling-continues-decline/468820183/



                                                            33



                                                                        Dec GMV Re: Opposition to Pl MILs 000396
Case 2:15-cv-00201-SMJ            ECF No. 422-22         filed 01/28/20      PageID.22883 Page 35 of 89


                                                           Region
                                                        by Region        and Type of Angler
                         Figure
                         Figure 4:
                                4: Angler
                                   Angler Participation
                                          Participation by        and Type of Angler

          20.0%




          15.0%




                                                                                                 Type of Angler
      g
      %
                                                                                                —     All Anglers
      t                                                                                           1   Freshwater only
      I
      £   10.0%
                                                                                                 Region
      <
      Q                                                                                           r   National
     5?                                                                                               Pacific




           5.0%




          0.0%
                  2001                  2006                   2011                      2016

                                                  Year


     Source:
     Source: FHWAR.
             FHWAR.




                                                         34
                                                         34




                                                                      Dec GMV Re: Opposition to Pl MILs 000397
Case 2:15-cv-00201-SMJ        ECF No. 422-22       filed 01/28/20    PageID.22884 Page 36 of 89




     VI.  EMPIRICAL APPROACH TO ESTIMATING FISH CONSUMPTION RATES
     IN THE SPOKANE RIVER

     77. Figure 5 summarizes my approach to estimating the rates of fish consumption rates and
        other behaviors among the populations of Spokane, Stevens, and Lincoln counties. I
        describe this approach further in Appendix C.

     78. To predict these behaviors, I classify their behavior by two choices they make: Based on
        responses to Questions 5 and 6 of the Robinson Research survey whether a respondent
        either 1) fish the Spokane River or, 2) visit the Spokane River but do not fish or 3) do not
        visit the Spokane River. Next, based on responses to Question 34 of Robinson Research,
        I classify whether and secondly by whether they 1) consume fish from the Spokane River
        or 2) do not.

     79. Next, I estimate a multinomial logit mode which describes the probability with which an
        individual will select into each of these six behavioral groups as a function of their
        demographic characteristics. The model uses age, county of residence and sex as
        demographic factors to explain participation rates. Based on 2015 population
        demographics from U.S. Census Bureau’s American Community Survey, I use the
        multinomial logit model to predict the number of individuals who engage in visitation,
        angling and fish consumption from the Spokane River within each demographic group,
        and in the population as a whole.

     80. Using responses from the IEc study, I estimate every quantile of the rate of fish
        consumption in 1% increments between 0% and 100% within each demographic group
        (consisting of a different permutation of sex, age and county of residence). Then, I
        calculate the distribution of total fish consumption by summing up the rates of fish
        consumption over the all different demographic groups, each weighted by their respective
        populations.




                                                   35



                                                             Dec GMV Re: Opposition to Pl MILs 000398
Case 2:15-cv-00201-SMJ               ECF No. 422-22             filed 01/28/20         PageID.22885 Page 37 of 89


     81. I use a similar approach to estimate fish consumption rate among individuals who share
           fish with children, or who are aware or unaware of fish consumption advisories. Data on
           child sharing and any mitigating behavior such as awareness of fish consumption
           advisories or the parts of fish consumed, are also obtained from the IEc study. I calculate
           a 95% confidence interval for my estimates using a bootstrap method over the all the
           steps of the estimation process. The logic of the model is summarized in Figure 5 below.

               Figure 5: Outline of Model to Estimate Spokane River Fish Consumption




     Source and notes:
     This diagram summarizes the model I estimate to characterize angling behavior on the Spokane River. I start with
     population demographics from the 2015 American Community Survey. I use responses to Q5, Q6 and Q35 of the Robinson
     Research survey to estimate a multinomial logit model that predicts the rate at which individuals visit, fish, and consume
     fish from the Spokane River. Among individuals who consume fish from the Spokane River, I estimate their fish consumption
     rates based on responses to part D of the IEc Survey. My analysis assumes that rates of fish consumption are similar among
     anglers on the Spokane River as on Lake Roosevelt within each demographic control group. Responses from the Upper
     Columbia River Survey are also used to characterize other behaviors that affect individual exposure, such as sharing fish
     with children, awareness, and responsiveness to advisories and methods of fish preparation.

     VII.     RATES OF FISH CONSUMPTION FROM THE SPOKANE RIVER

     82. In this section, I present my estimates of fish consumption rates for the Spokane River.
           These estimates are based on the portion sizes and meal frequencies from the IEc study.

              A.         QUANTILES OF FISH CONSUMPTION RATES

     83.



                                                                36



                                                                             Dec GMV Re: Opposition to Pl MILs 000399
Case 2:15-cv-00201-SMJ       ECF No. 422-22      filed 01/28/20   PageID.22886 Page 38 of 89


     84. Table 6 presents my baseline estimates of fish consumption rates from the Spokane
        River. The first row of




                                                 37



                                                           Dec GMV Re: Opposition to Pl MILs 000400
Case 2:15-cv-00201-SMJ       ECF No. 422-22       filed 01/28/20    PageID.22887 Page 39 of 89


     85. Table 6 displays the consumption rate among the entire adult population of Spokane,
        Lincoln and Stevens counties. Row [2] restricts the population to only adults who visit
        the Spokane River. Row [3] restricts the population to only adults who are anglers on the
        Spokane River. Row [4] restricts the population to only adults who consume fish from
        the Spokane River.

     86. Among the population as a whole, the average fish consumption rate is only 0.34 g/day
        and the median and 95th percentile of fish consumption are 0.00 and 0.93 g/day
        respectively. However, among the 10% of the population who regularly fish the Spokane
        River, consumption rates average of 2.16 g/day, or a median and 95th percentile of 0.00 or
        10.10 g/day respectively. Among individuals who regularly consume fish from the
        Spokane River, the average fish consumption rate is 4.38 g/day and the median and 95th
        percentiles are 1.86 and 16.78 g/day respectively. Figure 6 displays a histogram of fish
        consumption. Key quantiles are shown in dashed lines.




                                                  38



                                                            Dec GMV Re: Opposition to Pl MILs 000401
Case 2:15-cv-00201-SMJ                  ECF No. 422-22               filed 01/28/20              PageID.22888 Page 40 of 89


                                             Table 6: Fish Consumption Rates
                                                                             Fish consumption rate among sub‐population (g/day)
                                                                                                         Quantiles
                                        Population    (%)       Mean                50%             90%            95%                99%
                                                                  0.34              0.00             0.00             0.93              8.70
     All adult residents          [1]    391,800     100.0%
                                                              [0.24, 0.48]      [0.00, 0.00]     [0.00, 0.00]     [0.00, 2.36]     [5.97, 11.18]
     Residents who visit                                          0.42              0.00             0.00             1.55              9.94
                                  [2]    319,500     81.5%
     the Spokane River                                        [0.29, 0.59]      [0.00, 0.00]     [0.00, 0.93]     [0.25, 3.11]     [7.77, 14.55]
     Residents who fish                                           2.16              0.00             6.21            10.10             24.85
                                  [3]    40,000      10.2%
     the Spokane River                                        [1.54, 2.92]      [0.00, 0.09]     [3.73, 9.32]    [7.92, 15.53]    [20.97, 37.28]
     Residents who consume fish                                   4.38              1.86            10.10            16.78             38.84
                                  [4]    30,600       7.8%
     from the Spokane River                                   [3.42, 5.44]      [1.10, 2.49]    [8.08, 15.53]   [12.43, 21.75]    [27.77, 46.60]

     Source and notes:
     This table calculates the mean fish consumption rate and quantiles of the fish consumption rate among different subsets of
     the adult population of three Washington counties adjacent to the Spokane River. Estimates are calculated based on the
     population demographics in Table 3 and responses to part D of the Industrial Economics (2013) Upper Columbia River Survey.
     The model assumes that rates of fish consumption are similar among anglers on the Spokane River as on Lake Roosevelt
     within each demographic control group. Standard Errors in square brackets are calculated by bootstrap.
     [1]: In this row fish consumption rates are calculated among the entire population of Spokane, Lincoln and Stevens Counties.
     [2]: In this row, fish consumption rates are calculated among the subset of the population of these counties who visit the
     Spokane River in a typical year.
     [3]: In this row, fish consumption rates are calculated among the subset of the population who fish from the Spokane River.
     [4]: In this row, fish consumption rates are calculated among the subset of the population who consume fish from the
     Spokane River in a typical month.


     87. Table 7 stratifies by various demographic characteristics the fish consumption rates
          among anglers that are reported in the third row of




                                                                     39



                                                                                      Dec GMV Re: Opposition to Pl MILs 000402
Case 2:15-cv-00201-SMJ       ECF No. 422-22       filed 01/28/20    PageID.22889 Page 41 of 89


     88. Table 6. Rates of participation in angling on the Spokane River is far higher in the more
        rural Stevens and Lincoln counties, at 36.8% and 33.3% respectively (Rows [3] and [4]),
        compared to 7.3% in Spokane County (Row [2]), where the City of Spokane is located.
        Fish consumption rates are also far higher in Stevens and Lincoln counties than in
        Spokane. The average fish consumption rate among anglers in Stevens and Lincoln is
        4.03 g/day and 3.21 g/day compared to 1.21 g/day in Spokane.

     89. Finally, in Rows [5] through [8] of Table 7 we observe the fish consumption rates are
        highest among oldest and youngest populations in the survey. Anglers aged from 18 to 30
        or from 66 to 100 respectively consume on average 3.16 g/day and 2.31 g/day of fish,
        compared to 31 to 50 and 51 to 65-year-olds, who consume only 1.73 g/day and 2.05
        g/day respectively. However, participation rates are higher among the middle-aged cohort
        compared to the young cohort.

     90. In Rows [9] and [10] of Table 7, we observe that there are almost three times as many
        male anglers as there are female (29,400 vs 10,600). And that males consume fish at a far
        higher rate than females, at a mean rate of 2.41 g/day for men compared to 1.46 g/day for
        women. This pattern also holds among the highest fish consumers in Spokane, at the 95th
        percentile men consume 11.18 g/day compared 6.21 g/day for women. In Row [11]
        shows that women of childbearing age have an average fish consumption rate of 1.99
        g/day.

     91. In the last two columns of Table 7, I calculate the number of anglers who consume in
        excess of one fish meal per week, the level of a fish consumption advisory which is
        typical for some fish on the Spokane River. I estimate that the total population in the
        Spokane Region consuming in excess of one fish meal per week is 460. Half of these
        individuals (230) live in Stevens County. Only 150 individuals live in Spokane County,
        implying that fewer than 150 individuals who consume more in excess of one fish people
        per week live in the City of Spokane.




                                                   40



                                                             Dec GMV Re: Opposition to Pl MILs 000403
Case 2:15-cv-00201-SMJ       ECF No. 422-22        filed 01/28/20     PageID.22890 Page 42 of 89


     92. The majority of these individuals consuming in excess of one fish meal per week are
        male (270/460). The majority of these individuals consuming in excess of one fish meal
        per week are aged between 30 and 65 (370/460). These individual account for just over
        one percent (1.15%) of all local adult Spokane River anglers. Note that my estimates of
        the number of high consuming individuals is for all reaches of the Spokane River and for
        all species of fish, and it does not necessarily imply that this is the number of individuals
        who are exceeding local fish consumption advisories for PCBs, because these individuals
        could be consuming fish from a reach of the river with no local PCB related consumption
        advisory.




                                                   41



                                                              Dec GMV Re: Opposition to Pl MILs 000404
              Case 2:15-cv-00201-SMJ              ECF No. 422-22             filed 01/28/20         PageID.22891 Page 43 of 89




                                           Figure
                                           Figure 6:
                                                  6: Distribution
                                                     Distribution of
                                                                  of Fish
                                                                     Fish Consumption
                                                                          Consumption Rates
                                                                                      Rates
                               CO
                     sa        cn           0    g
                     sSiS      s?           1    gs                                                                                              B
                     m : ii
       6000                                 S
                               P            s    3
                     kk        51
                                                                                                                                                 15
                                            3?   2                                                                                               :G)


                     11
                     % i<
                               19.
                               g-
                                                 <9                                                                                              :S
                                                                                                                                                 §
                                                                                                                                                 I

                                            9.
                                            |

       4000
  £
  <u
  E
  I
  c
  o
 O
 £
  z
 o
 <
 o
 z

       2000




          0


                 0                                       50                                       100                                      150
                                                                  Fish Consumption Rate (g/day)

Source
Source and
       and notes:
           notes:

Estimated
Estimated following
          following methodology.
                    methodology. Each
                                 Each bar
                                      bar is
                                          is 2g/day
                                             2g/day wide.
                                                    wide. Dashed
                                                          Dashed line
                                                                 line indicates
                                                                      indicates consumption
                                                                                consumption level
                                                                                            level of
                                                                                                  of one
                                                                                                     one fishmeal
                                                                                                         fishmeal per
                                                                                                                  per week
                                                                                                                      week (32.5
                                                                                                                           (32.5 g/day).
                                                                                                                                 g/day).




                                                                            42
                                                                            42




                                                                                                                  Dec GMV Re: Opposition to Pl MILs 000405
         Case 2:15-cv-00201-SMJ                              ECF No. 422-22                       filed 01/28/20                     PageID.22892 Page 44 of 89




                              Table 7: Fish Consumption Rates among Anglers by Demographic Group
                                                                                         Fish consumption rates among anglers (g/day)                       Consume > 1
                                                                                                                                                                            (% of consumer
                                                                                                                 Quantiles                                  fish meal per
                                                                                                                                                                                  pop)
                    Group             Population       (% of total pop)     Mean              50%           90%          95%                  99%               week
                                         40,000            10.2%              2.16            0.00            6.21            10.10         24.85               460             1.15%
                     Total    [1]
                                    [28,500, 52,900]   [7.3% , 13.5%]     [1.54, 2.92]    [0.00, 0.09]    [3.73, 9.32]    [7.92, 15.53] [20.97, 37.28]       [230, 760]     [0.58%, 1.90%]
                                                                                              By county
                                        25,800           7.3%                 1.21            0.00          2.80          8.08          18.64                   150             0.58%
                  Spokane     [2]
                                  [15,600, 35,700] [4.4% , 10.1%]         [0.49, 2.03]    [0.00, 0.00] [0.91, 7.95] [2.26, 9.99] [9.94, 23.35]                [30, 240]     [0.13%, 0.95%]
                                        11,500          36.7%                 4.03            1.24         10.10         18.02          46.60                   230             2.00%
                    Stevens   [3]
                                   [7,900, 14,100] [25.3% , 45.0%]        [2.79, 5.17]    [0.00, 1.86] [7.46, 14.96] [11.68, 23.61] [24.85, 47.88]            [80, 540]     [0.67%, 4.67%]
                                        2,700           33.3%                 3.20            0.47          6.21         10.56          37.28                    80             2.96%
                    Lincoln   [4]
                                    [2,100, 3,300] [25.9% , 40.9%]        [1.60, 5.37]    [0.00, 1.86] [3.73, 15.53] [4.66, 33.55] [13.01, 130.49]            [10, 220]     [0.33%, 8.13%]
                                                                                              By age
                                           6,300            7.0%              3.14          0.93               9.32            10.10          24.23               30            0.48%
                    18‐30     [5]
                                        [0, 11,900]    [0.0% , 13.2%]     [1.74, 4.77] [0.47, 156.58]    [4.35, 156.58]   [8.08, 156.58] [10.10, 156.58]       [0, 100]     [0.00%, 1.54%]
                                          13,400           10.1%              1.74          0.00               2.80             7.92          33.55              220            1.64%
                    31‐50     [6]
                                     [7,700, 19,800]   [5.8% , 14.9%]     [0.74, 2.73] [0.00, 0.31]        [1.24, 7.92]    [2.80, 14.79] [15.43, 46.60]       [60, 490]     [0.46%, 3.68%]
                                          14,100           13.9%              2.04          0.00               5.13            11.18          24.85              150            1.06%
                    51‐65     [7]
                                    [10,000, 19,200]   [9.9% , 19.0%]     [1.34, 3.20] [0.00, 0.00]       [3.70, 11.18]    [7.77, 18.64] [18.64, 37.28]       [40, 240]     [0.28%, 1.68%]
                                           6,300            9.3%              2.33          0.00               7.46            12.43          26.10               60            0.95%
                    66‐100    [8]
                                      [4,300, 8,600]   [6.4% , 12.7%]     [1.34, 4.03] [0.00, 0.93]       [3.73, 14.57]    [7.46, 20.97] [18.02, 38.84]       [20, 220]     [0.36%, 3.44%]
                                                                                                By sex
                                        29,400          15.4%                 2.41            0.00          7.46         11.18         24.76                     270            0.92%
                     Male     [9]
                                  [20,700, 39,400] [10.8% , 20.6%]        [1.70, 3.50]    [0.00, 0.93] [4.35, 9.94] [8.13, 16.22] [21.73, 37.28]             [120, 460]     [0.41%, 1.55%]
                                        10,600           5.3%                 1.46            0.00          3.73          6.21         25.48                     190            1.79%
                  Female     [10]
                                   [7,200, 15,200]  [3.6% , 7.5%]         [0.55, 2.46]    [0.00, 0.00] [0.45, 5.13] [2.48, 10.10] [10.10, 46.60]              [40, 430]     [0.39%, 4.08%]
                                        4,600            4.1%                 1.99            0.00          4.35         10.10         46.60                     120            2.61%
                Female 18‐50 [11]
                                    [2,100, 6,800]  [1.9% , 6.1%]         [0.67, 4.24]    [0.00, 0.61] [0.93, 10.10] [2.49, 29.48] [6.21, 46.60]               [0, 330]     [0.00%, 7.09%]


Source and notes:
This table calculates the mean fish consumption rate and quantiles of Spokane River fish consumption rates among different demographic groups based on
county of residence, age, and sex. Estimates are calculated based on the population demographics in Table 3 and responses to part D of the Industrial
Economics (2013) Upper Columbia River Survey. The model assumes that rates of fish consumption are similar among anglers on the Spokane River as on
Lake Roosevelt within each demographic control group. Standard Errors in square brackets are calculated by bootstrap.
[1]: In this row fish consumption rates are calculated among all adult fish consumers in the study area
[2]‐[4]: In these rows, fish consumption rates are within each county adjacent to the Spokane River
[5]‐[8]: In these rows, fish consumption rates are calculated within different adult age groups
[9]‐[11]: In these rows, fish consumption rates are calculated within each sex and for female of child‐bearing age




                                                                                                43



                                                                                                                                                           Dec GMV Re: Opposition to Pl MILs 000406
Case 2:15-cv-00201-SMJ        ECF No. 422-22       filed 01/28/20    PageID.22893 Page 45 of 89



            B.      SPECIES PREFERENCE

     93. In Table 8, I show the distribution of species of consumed by anglers in my model. I find
        that walleye and rainbow trout are the most popularly consumed fish, respectively
        accounting for 51.4% and 33.0% of catch. This amounts to a mean fish consumption rate
        of 1.11 g/day of walleye and 0.71 g/day of rainbow trout. Bass, kokanee and other fish
        species have a mean fish consumption rate of less than 0.15 g/day. The median fish
        consumption rate is zero for all fish species. At the 95th percentile fish consumption rate
        for both walleye and rainbow trout is 4.66 g/day. The 95th percentile for bass is 0.58
        g/day and the 95th percentile for kokanee and other fish is zero.

     94. Note that this species preference is based on the distribution of species found in Lake
        Roosevelt, rather than in some of the other lakes (such as Long Lake or Nine Mile
        Reservoir). There are some differences in the distribution of species present in these
        lakes, however, these differences are primarily among species that are not typically
        caught and consumed, such as suckers and carp.

     95. Although there is a fish consumption advisory for walleye and bass on Lake Roosevelt,
        there is not a similar advisory on the Spokane River, except for the ‘catch and release
        only’ reach between Stateline and Upriver Dam. The advisory for rainbow trout may be
        more or less restrictive on Lake Roosevelt compared to the Spokane River depending on
        the characteristics of the angler and the reach of the Spokane River.




                                                   44



                                                             Dec GMV Re: Opposition to Pl MILs 000407
Case 2:15-cv-00201-SMJ               ECF No. 422-22             filed 01/28/20           PageID.22894 Page 46 of 89



                         Table 8: Species Preference and Fish Consumption Quantiles
                             among Residents who Consume Spokane River Fish
                                                                Fish Consumption Rates among Anglers (g/day)
                                                                                         Quantiles
     Species                                       Mean              50%            90%            95%                99%
                                    51.4%           1.11             0.00              1.86            4.66            15.53
     Walleye             [1]
                               [45.9%, 57.3%]   [0.71, 1.67]     [0.00, 0.00]      [1.24, 4.39]    [3.26, 9.32]   [12.33, 18.74]
                                    33.0%           0.71             0.00              2.80            4.66            12.43
     Rainbow Trout       [2]
                               [27.8%, 37.6%]   [0.43, 1.10]     [0.00, 0.00]      [1.55, 3.73]    [3.11, 7.77]    [9.32, 14.91]
                                     7.2%           0.15             0.00              0.00            0.58             2.49
     Bass                [3]
                                [4.5%, 10.6%]   [0.07, 0.31]     [0.00, 0.00]      [0.00, 0.00]    [0.00, 0.93]     [1.37, 4.66]
                                     6.2%           0.13             0.00              0.00            0.00             3.73
     Kokane              [4]
                                 [4.2%, 8.0%]   [0.06, 0.23]     [0.00, 0.00]      [0.00, 0.00]    [0.00, 1.24]     [1.86, 6.21]
                                     2.2%           0.05             0.00              0.00            0.00             0.78
     Other               [5]
                                 [1.0%, 4.0%]   [0.02, 0.12]     [0.00, 0.00]      [0.00, 0.00]    [0.00, 0.00]     [0.31, 1.24]
                                     100%           2.16             0.00              6.21           10.10            24.85
     All                 [6]
                                [100%,100%]     [1.54, 2.92]     [0.00, 0.09]      [3.73, 9.32]   [7.92, 15.53]   [20.97, 37.28]


     Source and notes:
     This table calculates the average species composition of fish consumed from the Spokane River in three adjacent
     Washington counties. Estimates are calculated based on the population demographics in Table 3 and responses to part D
     of the Industrial Economics (2013) Upper Columbia River Survey. Fish are categorized into groups as presented in the
     original survey. This table also calculates the quantiles of the fish consumption rate for specific species on the Spokane
     River. The model assumes that rates of species‐specific fish consumption are similar among anglers on the Spokane River
     as on Lake Roosevelt within each demographic control group. Standard Errors in square brackets are calculated by
     bootstrap. Fish consumption quantile estimates are projected onto the population demographics reported in Table 3.

                C.       SHARING WITH CHILDREN

     96. In Table 9, I report fish consumption quantiles for anglers who share fish with their
            children, and I estimate children’s fish consumption rates based on these responses. The
            surveys I study do not ask specific questions about child consumption and portion size,
            but rather simply ask respondents how many children the share their catch with.
            Following NHANES, I assume that a child’s portion is equivalent to 0.3 of the
            responding adults’ portion size.14

     97. Only 2.0% of residents of Spokane, Stevens and Lincoln counties share their Spokane
            River-caught fish with children. Comparing the consumption rates in Row [2] of Table 9


     14
           The ratio of the adult to children median fish consumption rate for all finfish is reported in U.S.
            Environmental Protection Agency. “Estimated Fish Consumption Rates for the U.S. Population and
            Selected Subpopulations (NHANES 2003-2010).” EPA-820-R-14-002. April 2014. Tables 11b and 22a.



                                                                45



                                                                                Dec GMV Re: Opposition to Pl MILs 000408
Case 2:15-cv-00201-SMJ                    ECF No. 422-22                filed 01/28/20              PageID.22895 Page 47 of 89


          to those in Row [1], anglers that share with children consume an almost identical amount
          of Spokane River fish to the general population. The 95th quantile for adults that share
          with children is 14.91 g/day in row 2, compared to the 10.10 g/day reported in Row [1].
          Using the 0.3 adjustment to portion size, I obtain an estimate of child consumption. This
          multiplication results in a weighted mean of 0.97 g/day and a 95th quantile of 4.47 g/day.
          The resulting 95th consumption quantile for children is significantly below the
          recommended one serving per week.

     98. Within Spokane County, where the City of Spokane is located, residents share fish with
          their children at a lower rate (0.9%) than in the region as a whole (2.0%). Anglers who
          share fish with their children also consume fish at a lower rate than in the region as a
          whole.

                                        Table 9: Inferred Child Fish Consumption Rate
                                                                                                Quantiles of Fish Consumption (g/day)
                                                  % of Population      Mean            50%               90%            95%             99%
                                                        Spokane, Stevens and Lincoln Counties
     All adult residents who fish the                10.2%              2.16           0.00              6.21           10.10           24.85
                                            [1]
     Spokane River                              [7.26%, 13.51%]     [1.54, 2.92]   [0.00, 0.09]      [3.73, 9.32]   [7.92, 15.53]   [20.97, 37.28]
     Anglers who                                       2.0%             3.22           0.00              9.32          14.91            37.28
                                            [2]
     share with children                          [1.09%, 2.78%]    [2.12, 4.32]   [0.00, 0.00]     [4.61, 12.43]   [9.32, 22.03]   [24.23, 69.08]
     Inferred rate: angler's children                                   0.97           0.00              2.80           4.47            11.18
                                            [3]
     who cosume fish                                                [0.64, 1.30]   [0.00, 0.00]      [1.38, 3.73]   [2.80, 6.61]    [7.27, 20.72]
                                                                Spokane County Only
     All adult residents who fish the                7.3%               1.21           0.00              2.80           8.08            18.64
                                            [4]
     Spokane River                              [4.43%, 10.14%]     [0.49, 2.03]   [0.00, 0.00]      [0.91, 7.95]   [2.26, 9.99]    [9.94, 23.35]
     Anglers who                                       0.9%             1.64           0.00              4.35           9.32            21.75
                                            [5]
     share with children                          [0.36%, 2.06%]    [0.73, 2.91]   [0.00, 0.00]      [0.93, 9.94]   [2.80, 21.75]   [9.94, 33.54]
     Inferred rate: angler's children                                   0.49           0.00              1.31           2.80             6.52
                                            [6]
     who cosume fish                                                [0.22, 0.87]   [0.00, 0.00]      [0.28, 2.98]   [0.84, 6.52]    [2.98, 10.06]

     Source and notes:
     This table calculates the number of adults who share fish with children in three Washington counties adjacent to the Spokane
     River, as well as the child’s mean fish consumption rate and quantiles of the fish consumption rate. The estimates of the
     number of adults who share their fish with children are calculated from a logit model based on responses to question D10
     in the Industrial Economics (2013) Upper Columbia River Survey. These responses are projected onto the population
     demographics reported in Table 3. Child fish consumption rates are estimated based on a child to adult consumption ratio
     of 0.3 to 1. These ratios are based on the national NHANES database. This model assumes that rates of fish consumption are
     similar among anglers on the Spokane River as on Lake Roosevelt within each demographic control group. Standard Errors
     in square brackets are calculated by bootstrap




                                                                        46



                                                                                      Dec GMV Re: Opposition to Pl MILs 000409
Case 2:15-cv-00201-SMJ        ECF No. 422-22        filed 01/28/20     PageID.22896 Page 48 of 89


     VIII. BEHAVIORAL AND DEMOGRAPHIC CONSIDERATIONS FOR PCB
     EXPOSURE

            A.      AWARENESS OF FISH CONSUMPTION ADVISORIES

     99. As I previously discussed, fish consumption advisories do not appear to be posted at
        many fishing spots along the Spokane River. Indeed, based on the Upper Columbia River
        survey, 54.5% of anglers are aware of fish consumption advisories. This allows me to test
        whether there is a difference in fish consumption rates between the anglers who are aware
        advisories and those who are not. The data in Table 10 demonstrate that anglers who are
        aware of fish consumption advisories in fact eat more fish than those who are not,
        however this difference is not statistically significant at the mean or the 50th, 90th or 95th
        percentiles. This finding leads me to conclude that there is no evidence that fish
        consumption advisories suppress fish consumption rates.




                                                    47



                                                               Dec GMV Re: Opposition to Pl MILs 000410
       Case 2:15-cv-00201-SMJ               ECF No. 422-22            filed 01/28/20              PageID.22897 Page 49 of 89




                                                  Figure
                                                  Figure 7:
                                                         7:
             Distribution
             Distribution of
                          of Fish
                             Fish Consumption
                                  Consumption Rates
                                              Rates by
                                                    by Awareness
                                                       Awareness of
                                                                 of Fish
                                                                    Fish Consumption Advisories
                                                                         Consumption Advisories


       20%




       15%



   E
   S
   3
   I
  - 10%
  —




  *o
  <
   o
   z




        5%




        0%
                       l.i
                0                                   50                                      100                                 150
                                                            Fish Consumption Rate (g/day)


                                            Awareness of Fish Consumption Advisory | Aware          Not Aware


Source
Source and
       and notes:
           notes:

Dashed
Dashed line
       line indicates
            indicates consumption
                      consumption rate
                                  rate of
                                       of one
                                          one fish‐meal
                                              fish-meal per
                                                        per week
                                                            week




                                                                    48
                                                                    48




                                                                                                                Dec GMV Re: Opposition to Pl MILs 000411
                        Case 2:15-cv-00201-SMJ                    ECF No. 422-22                 filed 01/28/20      PageID.22898 Page 50 of 89




                                    Table 10: Fish Consumption Rates by Awareness of Fish Consumption Advisories


                                                                                                                     Fish Consumption Rates among Anglers (g/day)
                                                                                                                                              Quantiles
Sub‐Population                                                Population               (%)              Mean               50%           90%            95%                 99%
                                                                40,000                5.1%                2.16            0.00               6.21            10.10         24.85
All residents who fish the Spokane River            [1]
                                                           [28,459, 52,923]       [3.6% , 6.8%]       [1.54, 2.92]    [0.00, 0.09]       [3.73, 9.32]    [7.92, 15.53] [20.97, 37.28]
Angling residents who are aware                                 21,900                5.5%                2.88            0.00               7.92            16.16         33.55
                                                    [2]
of fish consumption advisories                             [16,266, 27,188]       [4.1% , 6.8%]       [2.11, 3.98]    [0.00, 0.93]      [5.59, 14.06]   [11.55, 21.75] [25.38, 46.60]
Angling residents who are not aware                             18,100                4.7%                1.56            0.00               4.97             9.32         12.43
                                                    [3]
of fish consumption advisories                             [11,884, 25,362]       [3.1% , 6.6%]       [0.99, 2.19]    [0.00, 0.00]       [2.47, 9.32]    [4.97, 11.18] [11.12, 23.30]


Sources and Notes:
This table calculates the mean fish consumption rate and quantiles of the fish consumption rate among anglers on the Spokane River residing in three Washington
Counties. Estimates are calculated based on the population demographics in Table 3and responses to part D of the Industrial Economics (2013) Upper Columbia River
Survey. Each estimate is based on using a different subset of the data from the IEc study. The model assumes that rates of fish consumption are similar among anglers on
the Spokane River as on Lake Roosevelt within each demographic control group. Standard Errors in square brackets are calculated by bootstrap.
[1]: In this row fish consumption rates are calculated based on responses by from all anglers.
[2]: In this row fish consumption rates are calculated based on responses by anglers who are aware of fish consumption advisories.
[3]: In this row fish consumption rates are calculated based on responses by anglers who are not aware of fish consumption advisories




                                                                                             49



                                                                                                                                  Dec GMV Re: Opposition to Pl MILs 000412
Case 2:15-cv-00201-SMJ            ECF No. 422-22          filed 01/28/20          PageID.22899 Page 51 of 89



              B.      PARTS OF FISH CONSUMED

     100.     Among individuals who report consuming fish within the last 12 months from the
           Upper Columbia River, Table 11 estimates the share of individuals who consume
           different parts of the fish. All individuals in the sample reported consuming the fillet of
           the fish. Only 6% of individuals consume the skin and fewer than 1% of individuals
           reported consuming fish eggs or head. Zero respondents reported consuming the guts of
           locally caught fish.

                      Table 11: Parts of Spokane River Fish Typically Consumed

                                       Part            Share of Consumers
                                       Fillet                 100.0%
                                                         [100.0%, 100.0%]
                                       Skin                    6.0%
                                                           [4.3%, 7.7%]
                                       Eggs                    0.6%
                                                           [0.0%, 1.1%]
                                       Head                    0.7%
                                                           [0.1%, 1.2%]
                                       Guts                    0.0%
                                                           [0.0%, 0.0%]

                                    Sources and Notes:
                                    This table calculates the share of respondents to the IEc survey
                                    who report consuming different parts of fish. Responses are
                                    weighted by the individual weights in the IEc report. The 95%
                                    confidence interval is reported in square brackets and calculated
                                    assuming a binomial distribution.

     IX.      RESPONSE TO DEGRANDCHAMP REPORT

     101.     Dr. DeGrandchamp attempts to estimate the health risks from PCB exposure as a
           result of fish consumption in Book 3 of his expert report. His results depend entirely on
           an assumed rate of fish consumption that has not been empirically estimated. However,
           he does not calculate in his report the rate at which anglers consume fish, the crucial
           component of estimating hypothetical risks due to PCB exposure from the consumption
           of Spokane River Fish. Instead of carefully calculating fish consumption rates as I have



                                                           50



                                                                        Dec GMV Re: Opposition to Pl MILs 000413
Case 2:15-cv-00201-SMJ           ECF No. 422-22        filed 01/28/20    PageID.22900 Page 52 of 89


           done in my analysis, DeGrandchamp assumes a fish consumption rate of 42 g/day. This
           number is taken from an outdated 2007 risk assessment produced by the DOH.15 The
           DOH risk assessment does not justify this fish consumption rate, however, it does cite
           two fish consumption studies as the basis for this number.16 I have previously discussed
           these studies are reported in Section IV.C and in Table 2, Rows [8] and [9]. In my
           discussion I highlighted a number of limitations of these studies in terms of age,
           methodology and documentation. The methodological limitations I highlighted included
           small sample sizes, low response rates, and failure to account for avidity bias.
           Furthermore the 42 g/day number appears to be based on an incorrect interpretation a key
           result of the in the 1997 Lake Roosevelt Fish Consumption Study. In this study the
           average consumption rate is reported as 42.2 fish meals per year (not g/day) and when
           converted to the appropriate units (assuming an 8oz portion size) this quantity amounts to
           only 25.4 g/day.

     102.      These flaws render the fish consumption rate of 42g/day used by DeGrandchamp, and
           all of the subsequent analysis on which it depends unreliable. The data used in my
           estimate of the fish consumption rate employs more recent data, and carefully
           implements the correct statistical methods that allow the survey microdata to be used for
           inference on the population of interest.

     X.        CONCLUSIONS

     103.      I quantify fish consumption rates along the Spokane River using two primary sources:
           recreational activity participation rates from the Robinson Research survey to estimate
           rates of fishing, and fish consumption rates based on the IEc survey of fish consumption
           rates on Lake Roosevelt. I reweight the responses to both of these surveys based on

     15
           See, Evaluation of PCBs, PBDEs and Selected Metals in the Spokane River, Including Long Lake,
           Spokane, Washington. p. 16.

     16   Washington State Department of Health. “Consumption Patterns of Anglers Who Frequently Fish Lake
               Roosevelt.” September 1997.

     Spokane Regional Health District. “1998 Fish Consumption Survey: Spokane River, Washington.”
            November 1998.


                                                       51



                                                                 Dec GMV Re: Opposition to Pl MILs 000414
Case 2:15-cv-00201-SMJ          ECF No. 422-22        filed 01/28/20      PageID.22901 Page 53 of 89


        Census demographic data to reflect the true underlying populations of Spokane, Lincoln
        and Stevens counties. Based on this analysis, I conclude that the population of individuals
        who fish in the Spokane River is around forty thousand. Of this number, less than ten
        percent fish the Spokane River more than once per year, and less than less eighty percent,
        or roughly thirty thousand individuals, report consuming fish caught in the River. And of
        this number of anglers who sometimes consume the fish they catch, only an exceedingly
        small group (460 individuals) consume more than one Spokane River-sourced fish meal
        per week. This group of most frequent consumers accounts for less than one tenth of one
        percent of the population of the Spokane region.

     104.     The weighted average fish consumption rate among anglers on the Spokane River is
        2.16 g/day. In fact, even at the 95th quantile, fish consumption from the River is still
        significantly lower than the WDOH recommendation for the majority of fish with an
        advisory, including the walleye and trout that comprise about 84% of overall
        consumption.

     105.     Importantly, I find that there is no statistically significant difference in fish
        consumption between individuals who are aware of the advisories and those who are not.
        This finding suggests that fish consumption advisories are not depressing rates of
        consumption of fish from the Spokane River. Rather, most anglers choose to consume
        low rates of Spokane River-sources fish for other reasons such as dietary preferences or
        the abundance of substitute fishing sites in eastern Washington.

     106.     I reserve the right to amend my analysis should more information become available to
        me.




       _______________________________
         David Sunding, Ph.D.
         November 15, 2019




                                                       52



                                                                 Dec GMV Re: Opposition to Pl MILs 000415
Case 2:15-cv-00201-SMJ        ECF No. 422-22       filed 01/28/20     PageID.22902 Page 54 of 89


     APPENDIX A: CURRICULUM VITAE OF DAVID SUNDING

     Dr. David L. Sunding is the Thomas J. Graff Professor in the College of Natural Resources at
     the University of California, Berkeley. His teaching and research centers on microeconomics,
     applied econometrics, environmental and resource economics, and law and economics. He has
     published more than 100 articles, and has served two terms as the chair of his department.

     Professor Sunding served as a senior economist on the President’s Council of Economic
     Advisers in the Clinton Administration, where he had responsibility for the areas of
     environment, natural resources, agriculture, and energy. He has testified before Congress on
     numerous occasions and has served on panels of the National Academy of Sciences and the
     EPA’s Science Advisory Board.

     In his role as a principal of The Brattle Group, Professor Sunding is a member of the firm’s
     litigation practice. He has worked as an expert in cases involving damages, penalties,
     competition, regulation, and product liability in industries including oil and gas, utilities,
     chemicals, mining, agriculture, and manufacturing. He has served as a consultant and advisor
     to the U.S. Department of Justice and the State of California.

     AREAS OF EXPERTISE

           Damages
           Environment
           Natural Resources
           Competition
           Product Liability
           Law and Economics
           Survey Research
           Econometrics

     INDUSTRY EXPERTISE

           Agriculture
           Oil and Gas
           Mining
           Chemicals
           Water
           Food Markets
           Manufacturing
           Utilities



                                                   53



                                                              Dec GMV Re: Opposition to Pl MILs 000416
Case 2:15-cv-00201-SMJ       ECF No. 422-22       filed 01/28/20    PageID.22903 Page 55 of 89


     PROFESSIONAL WORK EXPERIENCE

     The Brattle Group
     2011–Present          Principal, Litigation Practice, San Francisco, CA

     University of California, Berkeley
     2009–Present           Thomas J. Graff Professor in the College of Natural Resources
     2013–Present           Department Chair
     2013–Present           Energy and Resources Group, Affiliated Faculty
     2005–2013              Berkeley Water Center, Director
     2002–Present           Professor
     2000–2002              Associate Professor (with tenure)
     1997–2004              Center for Sustainable Resource Development, Director
     1997–2014              College of Natural Resources, Specialist
     1992–1996              Visiting Assistant Professor

     Stanford University
     2010–2011             Woods Institute of the Environment, Visiting Professor

     The White House
     1996–1997             President’s Council of Economic Advisers, Senior Economist,

     Boston College
     1989–1992             Department of Economics and School of Law, Assistant Professor,

     U.S. Department of State
     1985                  Freetown, Sierra Leone


     EDUCATION

     University of California, Berkeley
     1989                  Ph.D., Agricultural and Resource Economics


     University of California, Los Angeles
     1986                  M.A., African Area Studies


     Claremont McKenna College
     1983                  B.A., Economics




                                                  54



                                                            Dec GMV Re: Opposition to Pl MILs 000417
Case 2:15-cv-00201-SMJ       ECF No. 422-22       filed 01/28/20     PageID.22904 Page 56 of 89


     CONSULTING EXPERIENCE

           Filed expert report concerning the injury to the State of Texas resulting from New
            Mexico’s non-compliance with the Rio Grande Compact. Texas v. New Mexico and
            Colorado, No. 141 Orig., U.S. Supreme Court (State of Texas).

           Filed written testimony and testified at deposition regarding public nuisance from PCBs
            in sediments in San Diego Bay. San Diego Unified Port District and City of San Diego
            v. Monsanto Company, Solutia, Inc. and Pharmacia Corporation, CL-05285, U.S.
            District Court for the Southern District of California (Monsanto Company).

           Filed testimony with the Federal Energy Regulatory Commission relating to the
            economic impacts of license conditions imposed on the Don Pedro Project. Don Pedro
            Relicensing Project, No. 2299, Federal Energy Regulatory Commission, 2013 (San
            Francisco Public Utilities Commission).

           Testified in deposition and at trial on product liability for the 1,3-D class of soil
            fumigants in a case involving groundwater contamination. City of Atwater v. Shell Oil
            and Dow Chemical, No. SCVSS-120627, Fresno County Superior Court (Shell Oil,
            Western Farm Service, Dow Chemical and Dow Agrosciences).

           Filed three reports, gave two depositions and testified in open court on matters relating
            to class certification in a case concerning an alleged price fixing conspiracy in the
            packaged seafood products industry. In Re. Packaged Seafood Products Antitrust
            Litigation, MDL No. 15-MD-2670 JLS MDD, U.S. District Court for the Southern
            District of California (Class of End Payer Plaintiffs).

           Authored a report and testified in deposition in a matter regarding the economic
            impacts of a stop sale order issued against products containing the pesticide PCNB.
            American Vanguard v. United States, No. 16-694 C, U.S. Court of Federal Claims (U.S.
            Department of Justice).

           Testified in a matter concerning alleged collusion among haulers and recyclers in the
            market for reformulated and recycled architectural paint products. GreenCycle Paint,
            Inc. v. PaintCare, Inc., et al., No. 3:15-cv-04059-MEJ, U.S. District Court for the
            Northern District of California.

           Working on behalf of the major producer of asphalt in Southern California, authored a
            study concerning the potential anticompetitive effects of Marathon Petroleum’s control
            of asphalt terminals through its proposed acquisition of Andeavor (World Oil).




                                                   55



                                                             Dec GMV Re: Opposition to Pl MILs 000418
Case 2:15-cv-00201-SMJ       ECF No. 422-22        filed 01/28/20    PageID.22905 Page 57 of 89


           Analyzed the allocation of costs for construction and operating a regional wastewater
            treatment facility City of Riverside v. Rubidoux Community Services District, et al.,
            Case No. CIV DS 1310520, San Bernardino County Superior Court, 2015 (Rubidoux
            Community Service District).
           Developed and implemented a model of the cost of relicensing proposals for the Don
            Pedro Project under consideration by the Federal Energy Regulatory Commission and
            the State of California. Don Pedro Relicensing Project, No. 2299, Federal Energy
            Regulatory Commission, 2013 (San Francisco Public Utilities Commission).
           Developed econometric and microeconomic models to measure the natural resource
            damages resulting from PFC contamination of groundwater and surface water resources
            in the eastern Minneapolis-St. Paul metro region. Assessed the human health impacts
            of exposure to PFCs in drinking water. Conducted surveys of homeowners and anglers
            in the State of Minnesota. State of Minnesota, et al. v. 3M Company, No. 27-CV-10-
            28862, Hennepin County District Court, 2010 (State of Minnesota).
           Authored testimony concerning the proper penalty to be paid by a manufacturing
            company as a result of alleged violations of its permit to discharge wastewater into the
            Columbia River, Columbia Riverkeeper v. Sandvik Special Metals, No. 4:15-CV-05118-
            LRS, U.S. District Court, Eastern District of Washington, 2015 (Sandvik Special Metals).
           Examined the economic impacts of a cap on Georgia’s consumptive use of the Flint and
            Chattachoochee Rivers for urban and agricultural water supplies. Assessed public
            support for various policy interventions to enhance instream flows using a survey of
            households in Florida, Georgia and Alabama. Florida v. Georgia, No. 142 Original, U.S.
            Supreme Court, 2013 (State of Florida).
           Conducted an econometric analysis of defendant’s sales efforts as part of a breach of
            contract claim. Conducted other analyses concerning equipment leasing, prices paid for
            certain commodities, allocation of joint costs, and other issues. Testified on several
            occasions before the arbitration panel. The Paramount Group, et al. v. SP Group, et al.,
            Commercial Arbitration Tribunal, 2016 (Paramount Group).
           Developed an econometric reduced-form price equation for the fluid milk industry in
            16 states to quantify the price increase resulting from a program to cull dairy cows.
            Edwards, et al. v. National Milk Producers Federation, et al., U.S. District Court for the
            Northern District of California, No. 3:11-CV-04766-JSW [consolidated with 11-CV-
            04791-JSW and 11-CV-05253-JSW], 2015 (Class of indirect purchasers).
           Developed an econometric model to measure the diminution in value of a large coastal
            property in the State of Louisiana as a result of oil contamination (ConocoPhilips).
           On behalf of a mining company developing a copper-nickel deposit in northern
            Minnesota, assessed a proposed valuation of ecosystem services of the St. Louis River
            watershed in Minnesota (PolyMet Mining).


                                                   56



                                                              Dec GMV Re: Opposition to Pl MILs 000419
Case 2:15-cv-00201-SMJ       ECF No. 422-22       filed 01/28/20     PageID.22906 Page 58 of 89


           Testified regarding the penalty to be paid by an investor-owned utility resulting from
            alleged violations of the Clean Water Act. Congaree Riverkeeper v. Carolina Water
            Service, Inc., No. 3:15-CV-00194-MBS, U.S. District Court for the District of South
            Carolina, Columbia Division, 2016 (Carolina Water Service).
           Submitted a declaration as part of an amicus brief filed with the U.S. Supreme Court
            concerning the immediate economic consequences of environmental permitting
            requirements. U.S. Army Corps of Engineers v. Hawkes Co., Inc., No. 15-290, U.S.
            Supreme Court, 2016 (Cargill, The Irvine Company, Port Blakely Companies, Utility
            Water Act Group, et al.).
           Chief economic adviser to the State of California for the $15-billion Bay Delta
            Conservation Plan/California WaterFix project (California Natural Resources Agency).
           Developed a conceptual model and conducted an empirical analysis of emissions
            leakage potential associated with California’s implementation of AB32. Results of the
            analysis used in part to make the State’s initial direct allocation of emissions credits
            under its cap and trade program (California Air Resources Board).
           Testimony regarding the proper civil penalty to be paid by a non-operating investor in
            an offshore oil and gas well. U.S. v. BP Exploration & Prod. Co., No. 2:10-cv-04536,
            U.S. District Court for the Eastern District of Louisiana, 2015 (Anadarko Petroleum).
           Testified regarding the measurement of natural resource damages associated with air
            emissions and groundwater contamination from a landfill site in the St. Louis, MO
            region that was undergoing a subsurface reaction. State of Missouri v. Republic
            Services, Inc., Allied Services, Inc., and Bridgeton Landfill, LLC, Case No. 13SL-
            CC01088, Circuit Court of St. Louis County, State of Missouri, 2015 (Republic Services).
           Working on behalf of a group of trade associations, assessed the federal government’s
            economic analysis of the Waters of the United States Rule, and offered guidance on
            how to improve the analysis. Briefed Congress and OMB. (American Petroleum
            Institute, Farm Bureau, National Association of Home Builders, Utility Water Act
            Group, others).
           Determined just compensation for takings and presented testimony. Klamath Irrigation
            District v. United States, No. 01-591 L, U.S. Court of Federal Claims, 2014 (U.S.
            Department of Justice).
           Testified on behalf of a public agency regarding whether certain charges violated
            California’s Proposition 218. City of Cerritos, et al. v. Water Replenishment District of
            Southern California, No. BS128136, Los Angeles County Superior Court, 2014 (Water
            Replenishment District of Southern California).




                                                   57



                                                             Dec GMV Re: Opposition to Pl MILs 000420
Case 2:15-cv-00201-SMJ      ECF No. 422-22       filed 01/28/20    PageID.22907 Page 59 of 89


           Conducted a fish consumption survey and other empirical analyses to quantify the
            public health benefits of proposed remediation alternatives for the Portland Harbor
            Superfund site (Schnitzer Steel, Vigor Industrial, Greenbrier Companies).
           On behalf of the largest oil recycler in California, conducted an analysis of public
            policies to encourage collection and re-use of lubricating oil. Demonstrated that
            California’s existing deposit-refund system for motor oil is highly beneficial to the
            industry and the public (Demenno/Kerdoon).
           Conceived and implemented an integrated, econometric land use-water demand
            forecasting model of Southern California. Results form the basis of MWD’s 2015
            Integrated Resources Plan (Metropolitan Water District).
           Valued certain land and farming assets held by debtor and developed a plan for optimal
            disposal of inventory. In re Cocopah Nurseries of Arizona Inc., 12-15292, U.S.
            Bankruptcy Court for the District of Arizona, 2013 (Wells Fargo).
           Testified regarding the foreseeable economic consequences of several operating
            requirements proposed by FERC. Don Pedro Relicensing Project, No. 2299, Federal
            Energy Regulatory Commission, 2013. (San Francisco Public Utilities Commission).
           Testified on damages and related issues in a breach of contract matter. Stockton East
            Water District and Central San Joaquin Water District v. United States, No. 04-541L,
            U.S. Court of Federal Claims, 2012. (U.S. Department of Justice).
           Authored an economic study of the incentive effects of EPA’s ex post veto authority
            under the Clean Water Act. Mingo Logan Coal Company v. United States
            Environmental Protection Agency, No. 1:10-cv-00541, U.S. District Court for the
            District of Columbia, 2012 (Arch Coal).
           Prepared testimony on the consequences of invalidating a water storage project in Kern
            County. Central Delta Water Agency, et al. v. California Department of Water
            Resources, et al., No. 34-2010-80000561, Sacramento County Superior Court, 2012
            (Kern Water Bank Authority).
           Testified regarding damages and unjust enrichment resulting from the State of
            Nebraska’s alleged violation of the Republican River Compact. Kansas v. Nebraska, No.
            126 Original, U.S. Supreme Court, 2012 (State of Nebraska).
           Testified on behalf of an investor-owned utility regarding alleged violations of the
            California Public Utilities Code. Primex LLC v. Roll International Corporation, No.
            10CECG01114, Fresno County Superior Court, 2012 (Westside Mutual).
           Examined the economic benefits of excluding certain commercial forestlands and areas
            slated for future residential development from federal critical habitat for the Canada
            lynx. Report filed with U.S. Department of the Interior (Plum Creek Timber).




                                                  58



                                                           Dec GMV Re: Opposition to Pl MILs 000421
Case 2:15-cv-00201-SMJ       ECF No. 422-22        filed 01/28/20    PageID.22908 Page 60 of 89


           Testified on behalf of the State of Texas regarding the economic impacts on the
            electricity and water sectors of endangered species-related modifications to the State’s
            water permitting system. The Aransas Project v. Shaw, et al., No. 2:10-cv-00075, U.S.
            District Court for the Southern District of Texas, 2011 (Guadalupe-Blanco River
            Authority).
           Authored testimony on the economic impacts of outflow criteria to protect salmonid
            species in the Sacramento-San Joaquin Delta. San Luis & Delta-Mendota Water
            Authority v. Locke, et al., No. 1:09-cv-1053, U.S. District Court for the Eastern District
            of California, 2011 (San Luis & Delta-Mendota Water Authority).
           Assessed the economic costs and benefits of proposed designation of critical habitat for
            the polar bear. Analysis focused on impacts to oil and gas exploration and production
            on the North Slope of Alaska, and on the prevention of accidental discharges of
            hydrocarbons in areas of critical habitat (ExxonMobil).
           Developed testimony regarding damages from breach of contract. Casitas Municipal
            Water District v. United States, No. 05-168L, U.S. Court of Federal Claims, 2010. (U.S.
            Department of Justice).
           Assessed the allocation of economic benefits of a proposed set of amendments to a
            groundwater adjudication in the Los Angeles Basin. Central Basin Municipal Water
            District, et al. v. Water Replenishment District of Southern California, No. BS132202,
            Los Angeles County Superior Court, 2010 (Water Replenishment District of Southern
            California).
           Assessed the benefits to ratepayers and the public of a proposed desalination project in
            Monterey County. California Public Utilities Commission, Application of California
            American Water Company (U 210 W) for a Certificate of Convenience and Necessity
            to Construct and Operate its Coastal Water Supply Project to Resolve the Long-Term
            Water Supply Deficit in its Monterey District and to Recover all Present and Future
            Costs in Connection Therewith in Rates, Application 04009-019, 2009. (Marina Coast
            Water District)
           Testified in a product liability case involving the chemical TCP. Research concerned a
            variety of issues including the demand for the products at issue, the distribution of
            benefits from use of the products, and the role of public institutions in developing and
            promoting the products. City of Redlands v. Shell Oil Company, et al., No. SCVSS
            120627, San Bernardino County Superior Court, 2009 (Shell Chemical and Dow
            Chemical).
           Developed testimony on groundwater allocation and the prevention of seawater
            intrusion on the Monterey Peninsula. California-American Water v. City of Seaside, et
            al., and Monterey Peninsula Water Management District, No. H034335, Monterey
            County Superior Court, 2010 (Monterey Peninsula Water Management District).



                                                   59



                                                              Dec GMV Re: Opposition to Pl MILs 000422
Case 2:15-cv-00201-SMJ       ECF No. 422-22       filed 01/28/20     PageID.22909 Page 61 of 89


           Conducted an economic analysis of remediation costs and benefits to public health and
            the environment of proposed water quality and sediment standards for PCBs and
            Mercury (General Electric).
           Measured economic impacts of environmental permitting requirements affecting two
            toll road projects in Southern California (Transportation Corridor Agencies).
           Testimony regarding the civil penalty to be paid by a major food processing company
            for alleged violations of its wastewater discharge permit. California Regional Water
            Quality Control Board, Central Valley Region, ACL Complaint No. R5-2005-0501, 2010
            (Hilmar Cheese).
           Developed an approach for measuring the economic costs of critical habitat
            designation. Applied the method to the case of critical habitat for the red-legged frog
            and the coastal California gnatcatcher (California Building Industry Association).
           Member of the team negotiating the Quantification Settlement Agreement for the
            Colorado River. The Revised Fourth Amendment to the QSA resulted in the Imperial
            Irrigation District – San Diego water transfer, the largest water transfer arrangement in
            U.S. history (San Diego County Water Authority).



     PUBLICATIONS

     Working Papers

           Incentive Effects and the Certainty of Environmental Permits: An Economic Analysis
            of Arch Coal. With Steve Hamilton.
           Multimarket Effects of Environmental Regulations. With Stephen Hamilton.
           Regulation by Permit. With Stephen Hamilton and Cyrus Ramezani.
           Economics of Penalties for Environmental Violations. With Stephen Hamilton.
           A Markov Model of Supply Response to Resource Availability. With David McLaughlin
            and Steven Buck.
           Strategic Behavior in an Environmental Market. With Charlie Gibbons and Dina
            Gorenshteyn.

     Publications
           “Economic Impacts of Critical Habitat Designation: Evidence from the Market for
            Vacant Land.” With Maximillian Auffhammer and Maya Oren. Land Economics, in
            press, 2019.




                                                   60



                                                             Dec GMV Re: Opposition to Pl MILs 000423
Case 2:15-cv-00201-SMJ        ECF No. 422-22        filed 01/28/20    PageID.22910 Page 62 of 89


           “Forecasting Urban Water Demand: Rethinking Model Selection.” With Hilary Soldati,
            Maximillian Auffhammer and Steven Buck. Water Resources Research, in press, 2019.
           “Welfare Consequences of the California Drought Mandate.” With Steven Buck and
            Mehdi Nemati. Applied Economic Perspectives and Policy, in press, 2019.
            “The Value of Urban Water Supply Reliability.” With Maximillian Auffhammer,
            Steven Buck, and Stephen Hamilton. Journal of the Association of Environmental and
            Resource Economists (2016), DOI: 10.1086/687761.
           “Optimal Recycling Policy for Used Lubricating Oil: The Case of California’s Used Oil
            Management Policy.” With Stephen Hamilton. Environmental and Resource
            Economics (2015), DOI: 10.1007/s10640-014-9812-x.
           “The Impact of Water Price Uncertainty on the Adoption of Precision Irrigation
            Systems.”   With     Karina Schoengold.    Agricultural Economics (2014),
            DOI: 10.1111/agec.12118.
           “Potential Economic Impacts of Environmental Flows Following a Potential Listing of
            Endangered Texas Freshwater Mussels,” With Brad Wolaver, Cassandra Cook, Stephen
            Hamilton, Bridget Scanlon, Michael Young, Xianli Xu, and Robert Reedy. Journal of
            the American Water Resources Association (2014), DOI: 10.1111/jawr.12171.
           “Land Markets and the Value of Water Supply: Hedonic Analysis using Panel Data.”
            With Steven Buck and Maximillian Auffhammer. American Journal of Agricultural
            Economics 96(2014): 953-969.
           “Conserving Endangered Species through Regulation of Urban Development: The Case
            of California Vernal Pools.” With Jonathan Terhorst. Land Economics 90(2014): 290-
            305.
           “Environmental Policy with Collective Waste Disposal.” With Stephen Hamilton,
            Thomas Sproul, and David Zilberman. Journal of Environmental Economics and
            Management 66(2013): 337-346.
           Water and the California Economy. With Ellen Hanak, Jay Lund, Barton Thompson, et
            al. Public Policy Institute of California, 2012.
           “Hedonic Analysis with Locally Weighted Regression: Measuring the Shadow Value of
            Housing Regulation in Southern California.” With Aaron Swoboda. Regional Science
            and Urban Economics 40(2011): 550-573.
           “On The Spatial Nature of the Groundwater Pumping Externality.” With Nicholas
            Brozovic and David Zilberman. Resource and Energy Economics 32(2010): 154-164.
           Economic Impacts of Water Supply Disruptions Caused by Seismic Events in the Bay-
            Delta Estuary. September 2010.




                                                    61



                                                               Dec GMV Re: Opposition to Pl MILs 000424
Case 2:15-cv-00201-SMJ      ECF No. 422-22      filed 01/28/20    PageID.22911 Page 63 of 89


           “Improving Groundwater Management to Cope with Reduced Surface Water Imports:
            The Case of Los Angeles County.” With Steve Hamilton and Newsha Ajami. In A.
            Findikakis, ed., Groundwater Management Practices, Leiden: CRC Press, 2010.
           Economic Impacts of Residential Water Shortages in California. With Steve Hamilton.
            April 2010.
           “The Economics of Federal Land Use Controls.” Rebuilding the Ark: Strategies for
            Reforming the Endangered Species Act. Jonathan Adler, ed., Washington, DC: AEI-
            Brookings Joint Center for Regulation, 2009.
           Economic Impacts of Flow Requirements for Delta-Dependent Species. With Newsha
            Ajami, David Mitchell, Steve Hatchett, and David Zilberman. December 2008.
           The Economics of Stormwater Regulation. June 2008.
           Strategies to Reduce the Economic Impacts of Drought-Induced Water Shortage in the
            San Francisco Bay Area. April 2007.
           “Sustainable Management of Water Resources under Hydrologic Uncertainty.” With
            Newsha Ajami and George Hornberger. Water Resources Research 44(2008): W11406,
            doi: 10.1029/2007WR006736.
           “Estimating Business and Residential Water Supply Interruption Losses from
            Catastrophic Events.” With Nicholas Brozovic and David Zilberman. Water Resources
            Research 43(2007): 418-428.
           Management of Saline Wastewater Discharges in the San Joaquin Valley. Report to the
            Central Valley Regional Water Quality Control Board. With Yoram Rubin, Gretchen
            Miller, Pascual Benito, Ulrich Meyer, Michael Kavanaugh, Todd Anderson, Mark
            Berkman, David Zilberman, and Steve Hamilton. September 2007.
           “Consideration of Economics under the California Porter-Cologne Act.” With David
            Zilberman. Hastings West-Northwest Journal of Environmental Law & Policy (2007):
            73-116.
           “Water Markets and Trading.” With Howard Chong. Annual Review of Environment
            and Resources 31(2006): 239-264.
           “Panel Estimation of an Agricultural Water Demand Function.” With Karina
            Schoengold and Georgina Moreno. Water Resources Research 42(2006): 411-421.
           “Fat Taxes and Thin Subsidies: Prices, Diet and Health Outcomes.” With Sean Cash and
            David Zilberman. Acta Agriculturae Scand. C 2(2006): 167-174.
           “Economic Impacts.” The Endangered Species Act at Thirty. M. Scott, D. Goble, and F.
            Davis, eds. Washington, DC: Island Press, 2006.




                                                 62



                                                          Dec GMV Re: Opposition to Pl MILs 000425
Case 2:15-cv-00201-SMJ      ECF No. 422-22      filed 01/28/20   PageID.22912 Page 64 of 89


           “The Economics of Environmental Regulation of Housing Development.” Housing and
            Society 32(2005): 23-38.
           “Joint Estimation of Technology Adoption and Land Allocation with Implications for
            the Design of Conservation Policy.” With Georgina Moreno. American Journal of
            Agricultural Economics 87(2005): 1009-1019.
           “Factor Price Risk and the Adoption of Conservation Technology.” With Georgina
            Moreno. Frontiers in Water Resource Economics. D. Berga and R. Goetz, eds. New
            York: Springer-Verlag, 2005.
           “Optimal Management of Groundwater over Space and Time.” With Nicholas Brozovic
            and David Zilberman. Frontiers in Water Resource Economics. D. Berga and R. Goetz,
            eds. New York: Springer-Verlag, 2005.
           “Response to ‘Environmental Regulation and the Housing Market: A Review of the
            Literature’ by Katherine Kiel.” Cityscapes 8(2005): 277-282.
           A Guide to Consideration of Economics under the California Porter-Cologne Act. With
            David Zilberman. March 2005.
           “Water Allocation and Water Market Activity in California.” With Richard Howitt.
            California Agriculture: Dimensions and Trends. Jerome Siebert, ed. Giannini
            Foundation, 2004.
           “The Economics of Climate Change in Agriculture.” With Xuemei Liu, David Roland-
            Holst and David Zilberman. Mitigation and Adaptation Strategies for Global Change
            9(2004): 365-382.
           “Wetlands Regulation … An Opening for Meaningful Reform?” Regulation 26(2003):
            30-35.
           “Government Regulation of Product Quality in Markets with Differentiated Products:
            Looking to Economic Theory.” American Journal of Agricultural Economics 85(2003):
            720-724.
           Fiscal Costs and Economic Impacts of Recovering the Coho Salmon in California. With
            Alix Peterson Zwane. California Department of Fish and Game. October 2003.
           Economic Impacts of Critical Habitat Designation for the Coastal California
            Gnatcatcher. July 2003.
           The Economic Impacts of Critical Habitat Designation: Framework and Application to
            the Case of California Vernal Pools. With Aaron Swoboda and David Zilberman.
            January 2003.
           Non-Federal and Non-Regulatory Approaches to Wetland Conservation: A Post-
            SWANCC Evaluation of Conservation Alternatives. National Center for Housing and
            the Environment. December 2002.


                                                63



                                                          Dec GMV Re: Opposition to Pl MILs 000426
Case 2:15-cv-00201-SMJ      ECF No. 422-22       filed 01/28/20   PageID.22913 Page 65 of 89


           Economic Impacts of Earthquake-Induced Water Supply Shortages in the San Francisco
            Bay Area. With Nicholas Brozovic and David Zilberman. Bay Area Economic Forum.
            October 2002.
           Economic Impacts of Organophosphate Use in California Agriculture, Parts 1 and 2.
            With Mark Metcalfe, Bruce McWilliams, Brent Hueth, Robert Van Steenwyk and
            David Zilberman. California Department of Food and Agriculture. February 2002.
           “The Economics of Environmental Regulation by Licensing: Observations on Recent
            Changes to the Federal Wetland Permitting Program.” With David Zilberman. Natural
            Resources Journal 42(Winter 2002): 59-90.
               o Cited in the U.S. Supreme Court’s plurality and dissenting opinions in the
                 consolidated cases of Rapanos v. United States and Carabell v. United States.
           “Trading Patterns in an Agricultural Water Market.” With Nicholas Brozovic and Janis
            Carey. Water Resources Update (2002): 3-16.
           “Public Goods and the Value of Product Quality Regulations: The Case of Food Safety.”
            With Stephen Hamilton and David Zilberman. Journal of Public Economics 87(2003):
            799-817.
           “Regulating Pollution with Endogenous Monitoring.” With Katrin Millock and David
            Zilberman. Journal of Environmental Economics and Management 44(2002): 221-241.
           “Transactions Costs and Trading Behavior in an Immature Water Market.” With Janis
            Carey and David Zilberman. Environment and Development Economics 7(2002): 733-
            750.
           “Measuring the Costs of Reallocating Water from Agriculture: A Multi-Model
            Approach.” With David Zilberman, Richard Howitt, Ariel Dinar, and Neal
            MacDougall. Natural Resource Modeling 15(Summer 2002): 201-225.
           “Voluntary Development Restrictions and the Cost of Habitat Preservation.” With
            Sabrina Lovell. Real Estate Economics 29(March 2001): 191–206.
           “Emerging Markets in Water: A Comparative Institutional Analysis of the Central
            Valley and Colorado-Big Thompson Projects.” With Janis Carey. Natural Resources
            Journal 41(2001): 283–328.
           “Risk Management and the Environment.” With Mark Metcalfe and David Zilberman.
            In Richard Just and Rulon Pope (eds.). A Comprehensive Assessment of the Role of
            Risk in U.S. Agriculture. Norwell, MA: Kluwer Academic Publishers, 2002.
           “A Comparison of Policies to Reduce Pesticide Poisoning Combining Economic and
            Toxicological Data.” With Joshua Zivin. In: Joe Moffitt (ed.). Advances in the
            Economics of Environmental Resources: Volume 4. Greenwich: JAI Press, 2001.




                                                 64



                                                           Dec GMV Re: Opposition to Pl MILs 000427
Case 2:15-cv-00201-SMJ      ECF No. 422-22      filed 01/28/20    PageID.22914 Page 66 of 89


           “The Impact of Climate Change on Agriculture: A Global Perspective.” With David
            Zilberman and Xuemei Liu. In: Charles Moss, Gordon Rausser, Andrew Schmitz, Tim
            Taylor, and David Zilberman (eds.), Agricultural Globalization, Trade, and the
            Environment. New York: Kluwer, 2001.
           “The Agricultural Innovation Process: Research and Technology Adoption in a
            Changing Agricultural Sector.” With David Zilberman. In: Bruce Gardner and Gordon
            Rausser (eds.), Handbook of Agricultural and Resource Economics. Amsterdam: North
            Holland, 2001, 207-261.
           Water Pricing and Water Use Efficiency. U.S. Department of the Interior, Bureau of
            Reclamation. January 2001.
           Economic Impacts of Critical Habitat Designation for the California Red-Legged Frog.
            Home Builders Association of Northern California. With David Zilberman. January
            2001.
           A Proposal for Management of the Confined Aquifer in the Western San Joaquin
            Valley. With David Purkey. July 2000.
           Analysis of the Army Corps of Engineers’ NWP 26 Replacement Permit Proposal.
            Foundation for Economic and Environmental Progress. With David Zilberman.
            February 2000.
           “Insect Population Dynamics, Pesticide Use and Farmworker Health.” With Joshua
            Zivin. American Journal of Agricultural Economics 82(August 2000): 527–540.
               o Winner of the AAEA Outstanding Journal Article Award.
           “Product Liability, Entry Incentives and Market Structure.” With Stephen Hamilton.
            International Review of Law and Economics 20(September 2000): 269–283.
           “Climate Change Policy and the Agricultural Sector.” With David Zilberman. In: R.
            Lal, J.M. Kimble, R.F. Follett and B.A. Stewart (eds.), Assessment Methods for Soil
            Carbon. Boca Raton, FL: CRC Press, 2000, 629–643.
           “Methyl Iodide as an Alternative to Methyl Bromide.” With Brent Hueth, Bruce
            McWilliams, and David Zilberman. Review of Agricultural Economics
            (Spring/Summer 2000): 43–54.
           “Using Water Markets to Improve Environmental Quality: Two Innovative Programs
            in Nevada.” With Sabrina Ise Lovell and Katrin Millock. Journal of Soil and Water
            Conservation 55(First Quarter 2000): 19–26.
           “The Price of Water…Market-Based Strategies are Needed to Cope with Scarcity.”
            California Agriculture 54(March-April 2000): 56–63.




                                                 65



                                                          Dec GMV Re: Opposition to Pl MILs 000428
Case 2:15-cv-00201-SMJ        ECF No. 422-22     filed 01/28/20    PageID.22915 Page 67 of 89


           “Designing Environmental Regulations with Empirical Microparameter Distributions:
            The Case of Seawater Intrusion.” With Gareth Green. Resource and Energy Economics
            22(January 2000): 63–78.
           “The Economics of Inter-District Water Transfers in California.” In Proceedings of the
            American Society of Civil Engineers. New York: ASCE, 1999.
           Economic Valuation of Increased Water Supply Reliability and Trading Opportunities
            in Westside Agriculture. With Georgina Moreno, Daniel Osgood, and David
            Zilberman. CalFed Bay-Delta Program. December 1999.
           Costs of Implementing the Food Quality Protection Act of 1996 on California
            Agriculture. With Bruce McWilliams, Yuria Tanimichi and David Zilberman.
            September 1999.
           Economic Impact of Restricting Use of Compound 1080 in California’s Intermountain
            Region. With Brent Hueth and Michelle McGregor. California Department of Pesticide
            Regulation. April 1999.
           Downstream Economic Impacts of Reducing Federal Water Subsidies: The Case of
            Alfalfa and Dairy. With Georgina Moreno. Natural Resources Defense Council. August
            1998.
           Economic Importance of Organophosphates in California Agriculture. With Brent
            Hueth, Grazyna Michalska, and David Zilberman. California Department of Food and
            Agriculture. August 1998.
           An Environmentally Optimal Alternative for the San Francisco Bay-Delta. With John
            Cain, David Fullerton, David Purkey, and Greg Thomas. Natural Heritage Institute. July
            1998.
           Water Trading and Environmental Quality in the Western United States. With David
            Zilberman. U.S. Environmental; Protection Agency. April 1998.
           Impact of Endangered Species Legislation on California Agriculture. With David
            Zilberman, Jerome B. Siebert, Joshua Zivin, Sabrina Isé, and Brent Hueth. California
            Resources Agency. January 1998.
           Economic Impact on California Agriculture of Banning Methyl Bromide Use. With
            Bruce McWilliams, Brent Hueth, Lori Lynch, David Zilberman, and Jerome Siebert.
            California Department of Food and Agriculture. January 1998.
           “Returns to Public Investment in Agriculture with Imperfect Downstream
            Competition.” With Stephen Hamilton. American Journal of Agricultural Economics
            80(November 1998): 830–838.




                                                  66



                                                           Dec GMV Re: Opposition to Pl MILs 000429
Case 2:15-cv-00201-SMJ      ECF No. 422-22      filed 01/28/20   PageID.22916 Page 68 of 89


           “Reallocating Water from Agriculture to the Environment under a Voluntary Purchase
            Program.” With Sabrina Ise. Review of Agricultural Economics 20(Summer 1998): 214–
            226.
           “Allocating Product Liability in a Multimarket Setting.” With David Zilberman.
            International Review of Law and Economics 18(March 1998): 1–11.
           “Resolving Trans-Boundary Water Disputes: Economists’ Influence on Policy Choices
            in the United States.” In: Richard Just and Sinaia Netanyahu (eds.), Conflict and
            Cooperation on Trans-Boundary Water Resources. Norwell: Kluwer, 1998.
           “Economics and Pesticide Regulation.” With Erik Lichtenberg, Douglas Parker, and
            David Zilberman. Choices (Fourth Quarter 1997): 26–29.
           “The Effect of Farm Supply Shifts on Concentration and Market Power in the Food
            Processing Sector.” With Stephen Hamilton. American Journal of Agricultural
            Economics 79(May 1997): 524–531.
           “Land Allocation, Soil Quality and the Demand for Irrigation Technology.” With
            Gareth Green. Journal of Agricultural and Resource Economics 22(November 1997):
            367–375.
           “Water Marketing in the ’90s: Entering the Electronic Age.” With Janis Carey, David
            Zilberman and Douglas Parker. Choices (Third Quarter 1997): 15–19.
           “Modeling the Impacts of Reducing Agricultural Water Supplies: Lessons from
            California’s Bay/Delta Problem.” With David Zilberman, Neal MacDougall, Richard
            Howitt and Ariel Dinar. In: Doug Parker and Yacov Tsur (eds.), Decentralization and
            Coordination of Water Resource Management. New York: Kluwer, 1997.
           “The Changing Nature of Agricultural Markets: Implications for Privatization of
            Technology, Information Transfer and Land Grant Research and Extension.” With
            David Zilberman and Madhu Khanna. In: Stephen Wolf (ed.), Privatization of
            Information and Agricultural Industrialization. Boca Raton: CRC Press, 1997.
           “Changes in Irrigation Technology and the Impact of Reducing Agricultural Water
            Supplies.” With Ariel Dinar and David Zilberman. In: Darwin Hall (ed.), Advances in
            the Economics of Environmental Resources: Volume 1. Greenwich: JAI Press, 1996.
           “Measuring the Marginal Cost of Nonuniform Environmental Regulations.” American
            Journal of Agricultural Economics 78(November 1996): 1098–1107.
           “Explaining Irrigation Technology Choices: A Microparameter Approach.” With
            Gareth Green, David Zilberman, and Douglas Parker. American Journal of Agricultural
            Economics 78(November 1996): 1064–1072.




                                                67



                                                          Dec GMV Re: Opposition to Pl MILs 000430
Case 2:15-cv-00201-SMJ      ECF No. 422-22       filed 01/28/20   PageID.22917 Page 69 of 89


           “How Does Water Price Affect Irrigation Technology Adoption?” With Gareth Green,
            David Zilberman, Douglas Parker, Cliff Trotter and Steve Collup. California
            Agriculture 50(March-April 1996): 36–40.
           “Strategic Participation and the Median Voter Result.” Economic Design 1(April 1996):
            355–363.
           Economic Incentives for Improving Water Quality in Nevada’s Truckee River Basin.
            With Sabrina Ise and Katrin Millock. U.S. Environmental Protection Agency. October
            1996.
           “Social Choice by Majority Rule with Rational Participation.” Social Choice and
            Welfare 12(December 1995): 3–12.
           “Water Markets and the Cost of Improving Water Quality in the San Francisco
            Bay/Delta Estuary.” With David Zilberman and Neal MacDougall. Hastings West-
            Northwest Journal of Environmental Law & Policy 2(Spring 1995): 159–165.
           “Flexible Technology and the Cost of Improving Groundwater Quality.” With David
            Zilberman, Gordon Rausser, and Alan Marco. Natural Resource Modeling 9(April
            1995): 177–192.
           Managing Seawater Intrusion in Monterey County through Agricultural Water
            Conservation. With Gareth Green and Larry Dale. Monterey County Water Resources
            Agency. May 1995.
           “Water for California Agriculture: Lessons from the Drought and New Water Market
            Reform.” With David Zilberman, Richard Howitt, Ariel Dinar, and Neal MacDougall.
            Choices (Fourth Quarter 1994): 25–28.
           “Methyl Bromide Regulation…All Crops Should Not Be Treated Equally.” With
            Cherisa Yarkin, David Zilberman and Jerry Siebert. California Agriculture 48(May-
            June 1994): 10–15.
           “Cancelling Methyl Bromide for Postharvest Use to Trigger Mixed Economic Results.”
            With Cherisa Yarkin, David Zilberman, and Jerry Siebert. California Agriculture
            48(May-June 1994): 16–21.
           “Who Makes Pesticide Use Decisions? Implications for Policymakers.” With David
            Zilberman, Michael Dobler, Mark Campbell, and Andrew Manale. In: Walter
            Armbruster (ed.), Pesticide Use and Product Quality. Glenbrook: Farm Foundation,
            1994.
           Conclusions and Recommendations on a Framework for Comparative Cost
            Effectiveness Assessment of CVP Yield Augmentation Alternatives. With Greg
            Thomas. U.S. Department of the Interior, Bureau of Reclamation. December 1994.




                                                 68



                                                           Dec GMV Re: Opposition to Pl MILs 000431
Case 2:15-cv-00201-SMJ      ECF No. 422-22      filed 01/28/20   PageID.22918 Page 70 of 89


           Economic Impacts of USFWS’ Water Rights Acquisition Program for Lahontan Valley
            Wetlands. U.S. Department of the Interior, Fish and Wildlife Service. June 1994.
           Market Implementation of Bay/Delta Water Quality Standards. U.S. Environmental
            Protection Agency. March 1994.
           Economic Impacts of Mevinphos Cancellation in California. California Department of
            Pesticide Regulation. March 1994.
           Economic Impacts of Federal Worker Protection Standards. With Cheryl Brown,
            Valerie Brown and Bob Chavez. California Department of Food and Agriculture.
            October 1993.
           Water Quality Regulation in the San Francisco Bay and Delta. With David Zilberman,
            Richard Howitt, Neal MacDougall, and Linda Fernandez. U.S. Environmental
            Protection Agency. May 1993.
           The Economic Consequences of Enforcing the Delaney Clause. With Alan Marco. U.S.
            Environmental Protection Agency. March 1993.
           Economic Impacts of Cancelling Methyl Bromide in California. With Cherisa Yarkin,
            David Zilberman, Jerome Siebert, and Alan Marco. California Department of Food and
            Agriculture. February 1993.
           Economic Impact of the Silverleaf Whitefly. With Jerome Siebert, David Zilberman
            and Michael Roberts. California Department of Food and Agriculture. January 1993.
           “Managing Groundwater Quality under Uncertainty.” With David Zilberman and
            Gordon Rausser. In: Michelle Marra (ed.), Quantifying Long-Run Agricultural Risks.
            Orono: University of Maine, 1993.
           “Natural Resource Cartels.” With David Teece and Elaine Mosakowski. In: Allen
            Kneese and James Sweeney (eds.), Handbook of Natural Resource and Energy
            Economics, Volume III. Amsterdam: Elsevier, 1993.
           “Joan Robinson as a Development Economist.” With Irma Adelman. In: George Feiwel
            (ed.), Joan Robinson and Modern Economic Theory. London: Basil Blackwell, 1988.
           “Economic Policy and Income Distribution in China.” With Irma Adelman. Journal of
            Comparative Economics 11(September 1987): 444–461. Reprinted in Bruce Reynolds
            (ed.), China's Economic Development: How Far, How Fast? New York: Academic Press,
            1989. Reprinted in Joseph C. H. Chai (ed.), The Economic Development of Modern
            China. London: Edward Elgar, 1999.




                                                69



                                                          Dec GMV Re: Opposition to Pl MILs 000432
Case 2:15-cv-00201-SMJ      ECF No. 422-22      filed 01/28/20    PageID.22919 Page 71 of 89


     LEGISLATIVE AND ADMINISTRATIVE TESTIMONY

           “Statewide Economic Benefits of the Bay Delta Conservation Plan,” California State
            Senate, Committee on Natural Resources and Water. August 2013.
           “The Economic Implications of EPA’s After the Fact Veto of a Discharge Permit.”
            Subcommittee on Water and Energy, Committee on Transportation & Infrastructure,
            U.S. House of Representatives. June 2011.
           “Cost Benefit Analysis as a Tool for Regulation of Once Through Cooling.” State of
            California Water Resources Control Board. May 2010.
           “Economic Impacts of the Proposed Construction General Permit for Stormwater
            Discharges.” State of California Water Resources Control Board. June 2008.
           “Climate Change, Energy Prices and Commodity Markets.” Subcommittee on Energy
            and Environment, Committee on Science and Technology, U.S. House of
            Representatives, May 2008.
           “Consideration of Economic Impacts of TMDL for PCBs in the San Francisco Bay.” San
            Francisco Regional Water Quality Control Board. February 2008.
           “Economic Impacts of Sediment Quality Objectives for Enclosed Bays and Estuaries.”
            State of California Water Resources Control Board. February 2008.
           “Economic Aspects of the Proposed TMDL for PCBs in the San Francisco Bay.” San
            Francisco Regional Water Quality Control Board. September 2007.
           “Economic Impacts of Drought-Induced Water Shortage in the San Francisco Bay
            Area.” San Francisco Public Utilities Commission. June 2007.
           “Economic Considerations Relating to the Designation of Critical Habitat.” Committee
            on Resources, U.S. House of Representatives, April 2004.
           “Fiscal and Socioeconomic Impacts of Implementing the California Coho Salmon
            Recovery Plan.” California Fish and Game Commission, February 2004.
           “Economic Impacts of Critical Habitat Designation.” Subcommittee on Fisheries,
            Wildlife and Water, Committee on Environment and Public Works, U.S. Senate, April
            2003.
           “Performance of the Federal Wetlands Permitting Program.” Subcommittee on Water
            and Wetlands, Committee on Transportation and Infrastructure, U.S. House of
            Representatives. September 2001.
           “Economic Observations on Water Infrastructure Investment in California.”
            Subcommittee on Water and Power, Committee on Transportation and Infrastructure,
            U.S. House of Representatives. July 2001.




                                                 70



                                                          Dec GMV Re: Opposition to Pl MILs 000433
Case 2:15-cv-00201-SMJ      ECF No. 422-22       filed 01/28/20    PageID.22920 Page 72 of 89


           “Economic Impacts of Reduced Water Supplies on Westside Agriculture.” Bay-Delta
            Advisory Committee. June 1998.
           “Economic Impacts of the Central Valley Project Improvement Act.” Subcommittee on
            Water and Power, Committee on Transportation and Infrastructure, U.S. House of
            Representatives. April 1998.
           “Forest Service Losses on Below-Cost Timber Sales.” Committee on Energy and Natural
            Resources, U.S. Senate. February 1997.
           “Benefits and Costs of Enhanced Flood Protection in the American River Valley.”
            Committee on Transportation and Infrastructure, U.S. House of Representatives.
            February 1996.
           “Economic Impacts of Banning Methyl Bromide Use in California.” Committee on
            Appropriations, California Senate. February 1996.
           “Economic Impacts on Leeward Agriculture of Eliminating Waiahole Ditch
            Diversions.” Hawaii Water Commission. January 1996.
           “Least-Cost Implementation of Bay/Delta Water Quality Standards.” State of California
            Water Resources Control Board. July 1994.
           “The Potential for Agricultural Water Conservation.” State of California Water
            Resources Control Board. June 1992.
           “Economic Impacts of the Central Valley Project Improvement Act.” Committee on
            Energy and Natural Resources, U.S. Senate. April 1992.



     GOVERNMENT BRIEFINGS

           “Thought Leaders Session on the Future of Utility Regulation,” California Public
            Utilities Commission. San Francisco, CA. May 2017.
           “Economic Analysis of Draft Guidance for Defining Waters of the United States,”
            Briefings for U.S. House of Representatives and Senate Staff. Washington, DC. February
            2014.
           “Assessment of the Government’s Economic Analysis of the Waters of the United States
            Rule.” White House Office of Management and Budget. Washington, DC. December
            2013.
           “Economic Benefits Analysis of the Bay-Delta Conservation Plan,” BDCP Finance
            Committee Meeting. Sacramento, CA. July 2012.
           “Employment Impacts of Constructing an Isolated Conveyance Facility,” California
            State Senate Town Hall Meeting. Fresno, CA. November 2011.



                                                  71



                                                           Dec GMV Re: Opposition to Pl MILs 000434
Case 2:15-cv-00201-SMJ      ECF No. 422-22       filed 01/28/20    PageID.22921 Page 73 of 89


           “System Integration and California Water Management.” California Assembly and
            Senate Members and Staff. Sacramento, CA. August 2006.
           “The Endangered Species Act at 30: Lessons for Reform.” Organized with U.S. Senate
            Committee on Energy and Natural Resources. Washington, DC. December 2004.
           “Non-Federal and Non-Regulatory Approaches to Wetland Conservation.” House
            Transportation and Infrastructure Committee Staff. Washington, DC. February 2003.
           “Removing Barriers to Water Marketing.” California Senate Committee on Agriculture
            and Water and the California Foundation for Environment and Economy. Berkeley,
            CA. January 2003.
           “Agricultural Water Pricing and Water Use Efficiency.” U.S. Bureau of Reclamation.
            Sacramento, CA. May 2002.
           “Assessing Recent Changes to the Wetlands Permitting Process.” Congressional Real
            Estate Caucus. Washington, DC. September 2000.
           “Water Markets in California.” California Assembly and Senate Staff. Sacramento, CA.
            May 2000.
           “Economic Analysis of Proposed Changes in Wetlands Permitting Policies.” U.S. House
            of Representatives and Senate Staff. Washington, DC. March 2000.
           “Groundwater Implications of Water Trading.” California Assembly Water Parks and
            Wildlife Committee and Senate Agriculture and Water Committee. Sacramento, CA.
            November 1999.
           “Economic Aspects of the 1996 Food Quality Protection Act.” Office of Policy, U.S.
            Environmental Protection Agency. Washington, DC. October 1998.
           “Innovative Approaches to Water Conservation: The Westside Case.” Joint U.S. Bureau
            of Reclamation and the California Department of Water Resources Water Conservation
            Information Committee. San Diego, CA. August 1998.
           “Climate Variability and U.S. Agriculture: Mitigating the Impacts.” U.S. Environmental
            Protection Agency. Washington, DC. May 1998.
           “New Approaches to Agricultural Water Conservation.” Congressional Water Caucus.
            Washington, DC. February 1996.



     COURSES TAUGHT

           Advanced Topics in Environmental and Resource Economics (Graduate)
           Risk, Technology and the Environment (Graduate)




                                                  72



                                                           Dec GMV Re: Opposition to Pl MILs 000435
Case 2:15-cv-00201-SMJ       ECF No. 422-22      filed 01/28/20    PageID.22922 Page 74 of 89


           Environmental and Resource Economics (Graduate)
           Economics of Water Resources (Undergraduate)
           Natural Resource Economics (Undergraduate)
           Economics of Public Law (UC Berkeley School of Law)
           Environmental Policy (Undergraduate)
           Public Finance (Graduate)
           Microeconomic Theory (Graduate and Undergraduate, UC Berkeley and Boston
            College)
           Law and Economics (Boston College School of Law)



     ACADEMIC SEMINARS

     University of Arizona, Boston College, Boston University, UC Berkeley, UC Davis, UC Irvine,
     UCLA, UC Riverside, UC Santa Barbara, University of Colorado, Harvard University, Hebrew
     University of Jerusalem, Imperial College London, Johns Hopkins University, Kansas State
     University, University of Maryland, Massachusetts Institute of Technology, University of
     Massachusetts, Montana State University, Ohio State University, University of Pennsylvania,
     Purdue University, Stanford University, U.S. Department of Agriculture, U.S. Department of
     the Interior, U.S. Environmental Protection Agency, U.S. Department of Housing and Urban
     Development, University of Wisconsin, University of Wyoming.



     PROFESSIONAL ASSOCIATIONS

           American Economic Association
           American Law and Economics Association
           Association of Environmental and Resource Economists
           Econometric Society




                                                  73



                                                           Dec GMV Re: Opposition to Pl MILs 000436
Case 2:15-cv-00201-SMJ       ECF No. 422-22       filed 01/28/20    PageID.22923 Page 75 of 89


     APPENDIX B: DOCUMENTS RELIED UPON

     Industrial Economics. “Recreational Consumption and Resource Use Survey for the Upper
             Columbia River Site Human Health Risk Assessment and Remedial
             Investigation/Feasibility Study: Data Summary Report.” May 2013.

     Robinson Research. “Spokane River Water Quality Survey: Spokane, Lincoln, & Stevens
            Counties.” May 2015.

     Spokane Regional Health District. “1998 Fish Consumption Survey: Spokane River, Washington.”
           November           1998.            Accessed         October         10,        2019,
           https://www.deq.idaho.gov/media/895893-srhd-1998.pdf.

     Spokane Regional Health District, “Understanding the Spokane River, A Guide to Safer Fishing
           and Recreation,” Poster. 2019.

     Spokane Regional Health District and Washington State Department of Health. “Safe Fish Eating
           Guide.”       May           2009.      Accessed        October         10,        2019,
           https://www.doh.wa.gov/Portals/1/Documents/Pubs/334-123.pdf.

     Spokane Tribe of Indians. “2016 Annual Report.” March 2017. Accessed October 10, 2019,
           https://www.bia.gov/sites/bia.gov/files/Spokane.AR_.2016%20to%202016.Nar%20%2
           0508%20Comp.pdf.

     U.S. Environmental Protection Agency. “Estimated Fish Consumption Rates for the U.S.
           Population and Selected Subpopulations (NHANES 2003-2010).” EPA-820-R-14-002.
           April           2014.         Accessed           October         10,         2019,
           https://www.epa.gov/sites/production/files/2015-01/documents/fish-consumption-
           rates-2014.pdf.

     Washington State Department of Health. “Consumption Patterns of Anglers Who Frequently Fish
           Lake      Roosevelt.”    September     1997.   Accessed      October    10,    2019,
           https://www.deq.idaho.gov/media/895921-wadoh-1997.pdf.

     Washington State Department of Health. “Evaluation of PCBs, PBDEs and Selected Metals in the
           Spokane River, Including Long Lake, Spokane, Washington.” August 2007. Accessed
           October 10, 2019, https://www.doh.wa.gov/Portals/1/Documents/Pubs/334-147.pdf.

     Washington State Department of Health. “Evaluation of Polychlodinated Biphenyls (PCBs) in Fish
           From Long Lake (a.k.a Lake Spokane).” April 2005.

     Washington State Department of Health. “Human Health Evaluation of Contaminants in Upper
           Columbia River Fish,” August 2012. Accessed October 10, 2019,
           https://www.doh.wa.gov/Portals/1/Documents/Pubs/334-317.pdf.




                                                  74



                                                            Dec GMV Re: Opposition to Pl MILs 000437
Case 2:15-cv-00201-SMJ      ECF No. 422-22     filed 01/28/20   PageID.22924 Page 76 of 89


     Washington State Department of Health. “Mobile Fish Advisories - Freshwater Areas Map and
           Table.”             Accessed              October              10,            2019,
           https://www.doh.wa.gov/DataandStatisticalReports/HealthDataVisualization/MobileF
           ishAdvisoriesFreshwaterAreasMap.

     Westat. “Upper Columbia River Site Remedial Investigation and Feasibility Study Tribal
            Consumption and Resource Use Study.” June 2012.




                                                75



                                                         Dec GMV Re: Opposition to Pl MILs 000438
Case 2:15-cv-00201-SMJ        ECF No. 422-22        filed 01/28/20    PageID.22925 Page 77 of 89


     APPENDIX C: TECHNICAL APPENDIX ON ESTIMATES OF
     FISH CONSUMPTION RATES

     1. In this appendix, I provide additional details on the construction of my fish consumption rate
        estimates. The R script estimate_fcr.R contains the function fcr_quantile() that I have written
        to construct my fish consumption rate estimates.

     2. Using the Robinson dataset, I classify all respondents into one of six behavioral categories
        based on their responses to questions 5, 6 and 34:

                a. Respondents who visit and fish and do consume fish from the Spokane River

                b. Respondents who visit and fish but do not consume fish from the River

                c. Respondents who visit and do not fish and but do consume fish from the River

                d. Respondents who visit and do not fish and do not consume fish from the River

                e. Respondents who do not visit the River but do consume fish from it

                f. Respondents who do not visit and do not consume fish from the River

     3. Using the mlogit package in R, I estimate the following multinomial logit model on all valid
        observations from the Robinson dataset:

                       𝑚𝑙𝑜𝑔𝑖𝑡 𝑖𝑛𝑡𝑒𝑟𝑎𝑐𝑡𝑖𝑜𝑛𝑠 ~ 1 | 𝑎𝑔𝑒_𝑓𝑎𝑐𝑡𝑜𝑟          𝑠𝑒𝑥     𝑐𝑜𝑢𝑛𝑡𝑦, 𝑐

     4. where the dependent variable is the behavioral category of each individual, and the control
        variables are dummy variables for the following covariates: sex (male vs. female), age (18-
        30, 31-50, 51-65, 66+) and county (Spokane vs. Stevens vs. Lincoln). For each of the 24
        permutations of the demographic characteristics described above, I then use the predict()
        function to predict the probability a respondent chooses each of the six behavioral
        categories (or equivalently, the share of all respondents who choose each behavioral
        category). I calculate the number of individuals who engage in each activity within each
        demographic group by multiplying the predicted share of individuals who engage in each
        activity by the total population of that demographic group.

     5. In parts of my analysis, I estimate rates of child-sharing or awareness of fish advisories;
        similar to above, I estimate a similar logit model to predict the number of individuals in the
        population who engage in these behaviors.




                                                    76



                                                               Dec GMV Re: Opposition to Pl MILs 000439
Case 2:15-cv-00201-SMJ        ECF No. 422-22        filed 01/28/20    PageID.22926 Page 78 of 89


     6. Next, I turn to the IEc Dataset. For each response, I calculate a fish consumption rate in
        grams per day using the method described in Section IV.B. I classify all responses in the
        IEc dataset into the same behavioral categories as I do for the Robinson based on responses
        to questions D1 and D2. Since the IEc survey is an intercept survey, mechanically, there
        no responses in the dataset from individuals who ‘do not visit’ the site.

     7. For each of the 24 permutations of demographic characteristics, I estimate the empirical
        distribution of the rate of fish consumption, specifically I estimate weighted quantiles of
        the fish consumption rate for every percentile point between zero and one (i.e., 0.00, 0.01,
        0.02, 0.03, … 0.98, 0.99, 1.00), where quantiles are weighted by the person weights
        calculated by IEc in their survey.

     8. I merge the quantile estimates of fish consumption rates calculated from IEc with the
        estimates of the population of fish consumers calculated from the Robinson survey. Within
        each demographic group, I estimate the population of fish consumers at each quantile of
        fish consumption by dividing the population from the Robinson survey across each
        quantile of fish consumption. Thus for each of 24 demographic groups (permutations of
        sex, age and county), I have calculated the number for individuals in each of 6 behavioral
        categories (visits, fishes and consumes) and for those who consume I have calculated the
        number of individuals at 101 quantiles of fish consumption, and the corresponding rate of
        fish consumption at that quantile. The product of these groups amount to a total of 14544
        estimates of population and fish consumption rate.

     9. To estimate population fish consumption rates, I calculate weighted quantiles of fish
        consumption across these 14,544 fish consumption estimates, weighting the responses by
        the estimated population in each group. I produce these quantile estimates using the rq()
        function in the quantreg package. I produce mean fish consumption rate estimates using
        the weighted.mean() function in the stats package.

     10. I calculate the number of individuals consuming more than one fish meal per week
        (equivalent to 32.5 g/day based on an 8 oz portion size) by calculating the number of
        individuals in quantiles whose consumption rate exceeds this level.

     11. I construct confidence intervals for all of my estimates (specifically visitation, angling and
        consumer populations, as well as fish consumption rates) using a bootstrap methodology.
        In the bootstrap method, many alternative datasets are constructed by randomly



                                                    77



                                                               Dec GMV Re: Opposition to Pl MILs 000440
Case 2:15-cv-00201-SMJ        ECF No. 422-22        filed 01/28/20     PageID.22927 Page 79 of 89


        resampling the underlying data with replacement many times. Alternative estimates are
        constructed from these alternative datasets. Quantiles of the distribution of the alternative
        estimates (usually the 2.5th and 97.5th percentile) are used to produce a 95% confidence
        interval. Bootstrap is a commonly used method estimate to estimate confidence intervals
        for complex estimates when estimators based on statistical theory are not available. To
        estimate my bootstrap, I recursively call the fcr_quantile() function that I use to estimate fish
        consumption quantiles. I estimate 2001 bootstrap iterations to construct my confidence
        intervals. In each bootstrap iteration, I resample all observations from both the Robinson and
        IEc dataset with replacement. I take the 2.5th and 97.5th percentile of the estimates for each
        variable (local visitor, angler and consumer populations, and weighted mean and quantiles of
        fish consumption) to construct my confidence intervals.




                                                     78



                                                               Dec GMV Re: Opposition to Pl MILs 000441
Case 2:15-cv-00201-SMJ        ECF No. 422-22       filed 01/28/20    PageID.22928 Page 80 of 89



     APPENDIX D: ADDITIONAL TABLES FROM ANALYSIS OF FISH
     CONSUMPTION RATES

     In this appendix, I produce at the requestion of Counsel additional tables reporting the results
     from my analysis of fish consumption rates along the Spokane River in additional detail. In
     Appendix Table 1, I report the same estimates of fish consumption rates previously presented
     in




                                                   79



                                                             Dec GMV Re: Opposition to Pl MILs 000442
Case 2:15-cv-00201-SMJ        ECF No. 422-22        filed 01/28/20    PageID.22929 Page 81 of 89


     12. Table 6, except that Appendix Table 1 presents additional quantile estimates to characterize
        the distribution of fish consumption rates in more detail.

     13. In Appendix Table 2, I report the same estimates of fish consumption rates previously
        presented in Appendix Table 1, except that Appendix Table 2 presents the quantiles of fish
        consumption rate among only residents of Spokane County, which contains the City of
        Spokane, rather than of the entire Spokane Region, consisting of all of Spokane, Stevens and
        Lincoln counties.

     14. In Appendix Table 3, I estimate species preference as previously discussed in
        Table 8, except that I collapse the different species of fish that anglers report consuming
        into different groups. The primary difference between these two specifications is that in
        Appendix Table 3, individuals who report consuming “other” fish species in the IEc survey
        have their responses broken out into groupings of perch, (non-rainbow) trout and other.

     15. In Appendix Table 4, I report the same estimates of fish consumption rates by species
        previously presented in Table 9, except that I present estimates among all resident consumers
        of Spokane River fish rather than just among resident anglers.

     16. In Appendix Table 5, I present additional quantiles of my estimates of the rate of fish
        consumption among children by resident anglers of the Spokane River.
     In Appendix Table 6, I reproduce the estimates of my of quantiles of the fish consumption
     rate previously presented in




                                                     80



                                                               Dec GMV Re: Opposition to Pl MILs 000443
Case 2:15-cv-00201-SMJ         ECF No. 422-22       filed 01/28/20    PageID.22930 Page 82 of 89


     17. Table 6, except that instead of using all responses from the IEc survey, I restrict the data I
        use to the reaches of the Upper Columbia River that are most relevant to fish consumption
        on the Spokane River, specifically the Lower section of Lake Roosevelt (Row [2]) and the
        Spokane River Arm of Lake Roosevelt (Row [3]. When I use the fish consumption rates
        estimated solely from the Spokane Arm of Lake Roosevelt, my estimates of fish
        consumption rates are lower than when I use all available data, however, the difference is
        not statistically significant.




                                                    81



                                                               Dec GMV Re: Opposition to Pl MILs 000444
Case 2:15-cv-00201-SMJ            ECF No. 422-22                       filed 01/28/20              PageID.22931 Page 83 of 89


                   Appendix Table 1: Fish Consumption Rates by Behavior
                                  – Additional Quantiles
                                                        Residents who visit   Residents who fish   Residents who consume fish
                                  All adult residents
                                                         the Spokane River     the Spokane River     from the Spokane River

                       N               391,800               319,500               40,000                   30,600
                % of Population        100.0%                 81.5%                10.2%                     7.8%
                                                                   Fish Consumption Rate (g/day)
                    Mean                 0.34                  0.42                 2.16                     4.38
                                         0.00                   0.00                  0.00                     0.00
                      1%
                                     [0.00, 0.00]           [0.00, 0.00]          [0.00, 0.00]             [0.00, 0.00]
                                         0.00                   0.00                  0.00                     0.00
                      5%
                                     [0.00, 0.00]           [0.00, 0.00]          [0.00, 0.00]             [0.00, 0.00]
                                         0.00                   0.00                  0.00                     0.00
                     10%
                                     [0.00, 0.00]           [0.00, 0.00]          [0.00, 0.00]             [0.00, 0.00]
                                         0.00                   0.00                  0.00                     0.00
                     15%
                                     [0.00, 0.00]           [0.00, 0.00]          [0.00, 0.00]             [0.00, 0.47]
                                         0.00                   0.00                  0.00                     0.00
                     20%
                                     [0.00, 0.00]           [0.00, 0.00]          [0.00, 0.00]             [0.00, 0.62]
                                         0.00                   0.00                  0.00                     0.47
                     25%
                                     [0.00, 0.00]           [0.00, 0.00]          [0.00, 0.00]             [0.00, 0.93]
                                         0.00                   0.00                  0.00                     0.93
                     30%
                                     [0.00, 0.00]           [0.00, 0.00]          [0.00, 0.00]             [0.37, 1.24]
                                         0.00                   0.00                  0.00                     0.93
                     35%
                                     [0.00, 0.00]           [0.00, 0.00]          [0.00, 0.00]             [0.47, 1.24]
                                         0.00                   0.00                  0.00                     0.93
                     40%
                                     [0.00, 0.00]           [0.00, 0.00]          [0.00, 0.00]             [0.93, 1.86]
                                         0.00                   0.00                  0.00                     1.40
                     45%
                                     [0.00, 0.00]           [0.00, 0.00]          [0.00, 0.00]             [0.93, 1.96]
                                         0.00                   0.00                  0.00                     1.86
                     50%
                                     [0.00, 0.00]           [0.00, 0.00]          [0.00, 0.09]             [1.10, 2.49]
                                         0.00                   0.00                  0.00                     1.86
                     55%
                                     [0.00, 0.00]           [0.00, 0.00]          [0.00, 0.62]             [1.40, 2.80]
                                         0.00                   0.00                  0.00                     2.49
                     60%
                                     [0.00, 0.00]           [0.00, 0.00]          [0.00, 0.93]             [1.86, 3.71]
                                         0.00                   0.00                  0.62                     2.80
                     65%
                                     [0.00, 0.00]           [0.00, 0.00]          [0.00, 1.40]             [2.33, 4.19]
                                         0.00                   0.00                  0.93                     3.73
                     70%
                                     [0.00, 0.00]           [0.00, 0.00]          [0.00, 1.86]             [2.80, 4.66]
                                         0.00                   0.00                  1.55                     4.35
                     75%
                                     [0.00, 0.00]           [0.00, 0.00]          [0.50, 2.80]             [3.11, 6.96]
                                         0.00                   0.00                  2.33                     5.59
                     80%
                                     [0.00, 0.00]           [0.00, 0.00]          [1.24, 3.73]             [4.35, 8.08]
                                         0.00                   0.00                  3.73                     7.92
                     85%
                                     [0.00, 0.00]           [0.00, 0.00]          [1.86, 6.21]             [4.66, 9.52]
                                         0.00                   0.00                  6.21                    10.10
                     90%
                                     [0.00, 0.00]           [0.00, 0.93]          [3.73, 9.32]            [8.08, 15.53]
                                         0.93                   1.55                 10.10                    16.78
                     95%
                                     [0.00, 2.36]           [0.25, 3.11]         [7.92, 15.53]           [12.43, 21.75]
                                         8.70                   9.94                 24.85                    38.84
                     99%
                                    [5.97, 11.18]          [7.77, 14.55]        [20.97, 37.28]           [27.77, 46.60]
                     Max               233.04                 156.59               156.58                   156.58


                 Source                                        and                                                    notes:
                 This table contains additional quantile estimates of the results in




                                                                       82



                                                                                       Dec GMV Re: Opposition to Pl MILs 000445
Case 2:15-cv-00201-SMJ                  ECF No. 422-22                filed 01/28/20            PageID.22932 Page 84 of 89


     Table 6.
     Mean fish consumption rate and quantiles of the fish consumption rate among different subsets of the adult population of three
     Washington counties, Spokane, Stevens and Lincoln counties, adjacent to the Spokane River. Estimates are calculated based on the
     population demographics in Table 3 and responses to part D of the Industrial Economics (2013) Upper Columbia River Survey. The model
     assumes that rates of fish consumption are similar among anglers on the Spokane River as on Lake Roosevelt within each demographic
     control group. Standard Errors in square brackets are calculated by bootstrap.
     [1]: In this column fish consumption rates are calculated among the entire population of Spokane, Lincoln and Stevens Counties.
     [2]: In this column, fish consumption rates are calculated among the subset of the population of these counties who visit the Spokane
     River in a typical year.
     [3]: In this column, fish consumption rates are calculated among the subset of the population who fish from the Spokane River.
     [4]: In this column, fish consumption rates are calculated among the subset of the population who consume fish from the Spokane River in
     a typical month.




                                                                       83



                                                                                     Dec GMV Re: Opposition to Pl MILs 000446
Case 2:15-cv-00201-SMJ                      ECF No. 422-22                       filed 01/28/20              PageID.22933 Page 85 of 89


                              Appendix Table 2: Fish Consumption Rates by Behavior
                                            – Spokane County Only
                                                                  Residents who visit   Residents who fish   Residents who consume fish
                                            All adult residents
                                                                  the Spokane River     the Spokane River      from the Spokane River

                                 N               352,400               284,900               25,800                   17,600
                          % of Population        100.0%                 80.8%                 7.3%                     5.0%
                                                                             Fish Consumption Rate (g/day)
                               Mean                0.17                  0.21                  1.21                     3.47
                                                   0.00                  0.00                   0.00                     0.00
                                1%
                                               [0.00, 0.00]          [0.00, 0.00]           [0.00, 0.00]             [0.00, 0.00]
                                                   0.00                  0.00                   0.00                     0.00
                                5%
                                               [0.00, 0.00]          [0.00, 0.00]           [0.00, 0.00]             [0.00, 0.00]
                                                   0.00                  0.00                   0.00                     0.00
                               10%
                                               [0.00, 0.00]          [0.00, 0.00]           [0.00, 0.00]             [0.00, 0.00]
                                                   0.00                  0.00                   0.00                     0.00
                               15%
                                               [0.00, 0.00]          [0.00, 0.00]           [0.00, 0.00]             [0.00, 0.00]
                                                   0.00                  0.00                   0.00                     0.00
                               20%
                                               [0.00, 0.00]          [0.00, 0.00]           [0.00, 0.00]             [0.00, 0.47]
                                                   0.00                  0.00                   0.00                     0.00
                               25%
                                               [0.00, 0.00]          [0.00, 0.00]           [0.00, 0.00]             [0.00, 0.62]
                                                   0.00                  0.00                   0.00                     0.47
                               30%
                                               [0.00, 0.00]          [0.00, 0.00]           [0.00, 0.00]             [0.00, 0.93]
                                                   0.00                  0.00                   0.00                     0.62
                               35%
                                               [0.00, 0.00]          [0.00, 0.00]           [0.00, 0.00]             [0.00, 0.98]
                                                   0.00                  0.00                   0.00                     0.93
                               40%
                                               [0.00, 0.00]          [0.00, 0.00]           [0.00, 0.00]             [0.47, 1.40]
                                                   0.00                  0.00                   0.00                     0.93
                               45%
                                               [0.00, 0.00]          [0.00, 0.00]           [0.00, 0.00]             [0.47, 1.86]
                                                   0.00                  0.00                   0.00                     1.24
                               50%
                                               [0.00, 0.00]          [0.00, 0.00]           [0.00, 0.00]             [0.62, 2.33]
                                                   0.00                  0.00                   0.00                     1.40
                               55%
                                               [0.00, 0.00]          [0.00, 0.00]           [0.00, 0.00]             [0.93, 2.49]
                                                   0.00                  0.00                   0.00                     1.86
                               60%
                                               [0.00, 0.00]          [0.00, 0.00]           [0.00, 0.47]             [0.93, 2.80]
                                                   0.00                  0.00                   0.00                     2.49
                               65%
                                               [0.00, 0.00]          [0.00, 0.00]           [0.00, 0.93]             [1.37, 3.80]
                                                   0.00                  0.00                   0.00                     2.80
                               70%
                                               [0.00, 0.00]          [0.00, 0.00]           [0.00, 0.93]             [1.86, 4.35]
                                                   0.00                  0.00                   0.47                     3.11
                               75%
                                               [0.00, 0.00]          [0.00, 0.00]           [0.00, 1.86]             [1.86, 4.80]
                                                   0.00                  0.00                   0.93                     4.35
                               80%
                                               [0.00, 0.00]          [0.00, 0.00]           [0.00, 2.33]             [2.75, 8.12]
                                                   0.00                  0.00                   1.40                     5.83
                               85%
                                               [0.00, 0.00]          [0.00, 0.00]           [0.00, 3.73]             [3.73, 9.32]
                                                   0.00                  0.00                   2.80                     9.32
                               90%
                                               [0.00, 0.00]          [0.00, 0.00]           [0.91, 7.95]            [4.66, 13.19]
                                                   0.00                  0.00                   8.08                    15.53
                               95%
                                               [0.00, 0.93]          [0.00, 1.86]           [2.26, 9.99]            [9.32, 21.75]
                                                   4.35                  4.66                  18.64                    30.76
                               99%
                                               [1.20, 9.32]          [2.26, 9.39]          [9.94, 23.35]           [21.13, 49.71]
                               Max               152.62                 136.70               943.65                   164.02


     Source and notes:
     This table contains similar results on mean fish consumption and quantiles of fish consumption as Appendix Table 1, except, it restricts it’s
     consideration to only the population of Spokane County, in which the City of Spokane is located.
     Mean fish consumption rate and quantiles of the fish consumption rate among different subsets of the adult population of Spokane
     County. Estimates are calculated based on the population demographics in Table 3 and responses to part D of the Industrial Economics
     (2013) Upper Columbia River Survey. The model assumes that rates of fish consumption are similar among anglers on the Spokane River
     as on Lake Roosevelt within each demographic control group. Standard Errors in square brackets are calculated by bootstrap.
     [1]: In this column fish consumption rates are calculated among the entire population of Spokane, Lincoln and Stevens Counties.
     [2]: In this column, fish consumption rates are calculated among the subset of the population of these counties who visit the Spokane
     River in a typical year.
     [3]: In this column, fish consumption rates are calculated among the subset of the population who fish from the Spokane River.
     [4]: In this column, fish consumption rates are calculated among the subset of the population who consume fish from the Spokane River in
     a typical month.




                                                                                 84



                                                                                                 Dec GMV Re: Opposition to Pl MILs 000447
Case 2:15-cv-00201-SMJ    ECF No. 422-22             filed 01/28/20          PageID.22934 Page 86 of 89


              Appendix Table 3: Species Preference (Separating Perch Group)

                                                                  Mean species FCR
                                             Species share
                                                                     (g / day)

                     Walleye group               50.4%                    1.09
                                            [45.1%, 56.3%]            [0.97, 1.22]
                     Trout group                 35.3%                    0.76
                                            [30.0%, 40.0%]            [0.65, 0.86]
                     Bass group                   7.1%                    0.15
                                             [4.4%, 10.4%]            [0.10, 0.22]
                     Salmon group                 6.3%                    0.14
                                              [4.5%, 7.9%]            [0.10, 0.17]
                     Perch group                  0.4%                    0.01
                                              [0.2%, 0.7%]            [0.00, 0.01]
                     Other                        0.6%                    0.01
                                              [0.3%, 1.0%]            [0.01, 0.02]
                     Total                        100%                    2.16


                   Source and notes: This table calculates the average species composition of
                   fish consumed from the Spokane River in three adjacent Washington
                   counties. Estimates are calculated based on the population demographics
                   in Table 3 and responses to part D of the Industrial Economics (2013)
                   Upper Columbia River Survey. Fish are categorized into groups as
                   requested by Counsel. The model assumes that rates of species‐specific
                   fish consumption are similar among anglers on the Spokane River as on
                   Lake Roosevelt within each demographic control group. Standard Errors in
                   square brackets are calculated by bootstrap.




                                                      85



                                                                   Dec GMV Re: Opposition to Pl MILs 000448
Case 2:15-cv-00201-SMJ                  ECF No. 422-22                 filed 01/28/20           PageID.22935 Page 87 of 89


            Appendix Table 4: Quantiles of Spokane River Fish Consumption by Species
                                among All Resident Consumers

                                  All           Walleye        Rainbow Trout        Bass          Koknae         Other

                                  4.38             2.03             1.71            0.33            0.32           0.07
                    Mean
                              [3.42, 5.44]     [1.53, 2.66]     [1.31, 2.24]    [0.18, 0.51]    [0.18, 0.46]   [0.03, 0.09]
                                   0.00             0.00            0.00             0.00           0.00           0.00
                     1%
                               [0.00, 0.00]     [0.00, 0.00]    [0.00, 0.00]     [0.00, 0.00]   [0.00, 0.00]   [0.00, 0.00]
                                   0.00             0.00            0.00             0.00           0.00           0.00
                     5%
                               [0.00, 0.00]     [0.00, 0.00]    [0.00, 0.00]     [0.00, 0.00]   [0.00, 0.00]   [0.00, 0.00]
                                   0.00             0.00            0.00             0.00           0.00           0.00
                     10%
                               [0.00, 0.00]     [0.00, 0.00]    [0.00, 0.00]     [0.00, 0.00]   [0.00, 0.00]   [0.00, 0.00]
                                   0.00             0.00            0.00             0.00           0.00           0.00
                     15%
                               [0.00, 0.47]     [0.00, 0.00]    [0.00, 0.00]     [0.00, 0.00]   [0.00, 0.00]   [0.00, 0.00]
                                   0.00             0.00            0.00             0.00           0.00           0.00
                     20%
                               [0.00, 0.62]     [0.00, 0.00]    [0.00, 0.00]     [0.00, 0.00]   [0.00, 0.00]   [0.00, 0.00]
                                   0.47             0.00            0.00             0.00           0.00           0.00
                     25%
                               [0.00, 0.93]     [0.00, 0.00]    [0.00, 0.00]     [0.00, 0.00]   [0.00, 0.00]   [0.00, 0.00]
                                   0.93             0.00            0.00             0.00           0.00           0.00
                     30%
                               [0.37, 1.24]     [0.00, 0.00]    [0.00, 0.00]     [0.00, 0.00]   [0.00, 0.00]   [0.00, 0.00]
                                   0.93             0.00            0.00             0.00           0.00           0.00
                     35%
                               [0.47, 1.24]     [0.00, 0.00]    [0.00, 0.00]     [0.00, 0.00]   [0.00, 0.00]   [0.00, 0.00]
                                   0.93             0.00            0.00             0.00           0.00           0.00
                     40%
                               [0.93, 1.86]     [0.00, 0.47]    [0.00, 0.00]     [0.00, 0.00]   [0.00, 0.00]   [0.00, 0.00]
                                   1.40             0.00            0.00             0.00           0.00           0.00
                     45%
                               [0.93, 1.96]     [0.00, 0.62]    [0.00, 0.47]     [0.00, 0.00]   [0.00, 0.00]   [0.00, 0.00]
                                   1.86             0.47            0.00             0.00           0.00           0.00
                     50%
                               [1.10, 2.49]     [0.00, 0.93]    [0.00, 0.93]     [0.00, 0.00]   [0.00, 0.00]   [0.00, 0.00]
                                   1.86             0.78            0.47             0.00           0.00           0.00
                     55%
                               [1.40, 2.80]     [0.31, 0.93]    [0.00, 1.24]     [0.00, 0.00]   [0.00, 0.00]   [0.00, 0.00]
                                   2.49             0.93            0.93             0.00           0.00           0.00
                     60%
                               [1.86, 3.71]     [0.47, 1.24]    [0.30, 1.40]     [0.00, 0.00]   [0.00, 0.00]   [0.00, 0.00]
                                   2.80             0.93            0.93             0.00           0.00           0.00
                     65%
                               [2.33, 4.19]     [0.91, 1.41]    [0.62, 1.86]     [0.00, 0.00]   [0.00, 0.00]   [0.00, 0.00]
                                   3.73             1.24            1.40             0.00           0.00           0.00
                     70%
                               [2.80, 4.66]     [0.93, 1.86]    [0.93, 2.33]     [0.00, 0.00]   [0.00, 0.00]   [0.00, 0.00]
                                   4.35             1.86            1.86             0.00           0.00           0.00
                     75%
                               [3.11, 6.96]     [1.20, 2.33]    [1.24, 2.80]     [0.00, 0.00]   [0.00, 0.00]   [0.00, 0.00]
                                   5.59             1.86            2.49             0.00           0.00           0.00
                     80%
                               [4.35, 8.08]     [1.40, 3.73]    [1.85, 3.11]     [0.00, 0.00]   [0.00, 0.31]   [0.00, 0.00]
                                   7.92             3.11            3.11             0.00           0.00           0.00
                     85%
                               [4.66, 9.52]     [1.86, 4.85]    [2.33, 4.66]     [0.00, 0.62]   [0.00, 1.24]   [0.00, 0.00]
                                  10.10             4.66            4.66             0.62           0.93           0.00
                     90%
                              [8.08, 15.53]     [3.11, 9.32]    [3.11, 7.46]     [0.40, 0.95]   [0.00, 1.43]   [0.00, 0.00]
                                  16.78             9.94            7.77             1.24           1.86           0.00
                     95%
                             [12.43, 21.75]    [7.46, 15.53]    [5.56, 9.32]     [0.62, 2.33]   [1.18, 3.11]   [0.00, 0.62]
                                  38.84            22.37           15.53             4.66           6.21           1.35
                     99%
                             [27.77, 46.60]   [15.53, 27.96]   [12.43, 23.30]   [2.49, 13.98]   [3.73, 9.32]   [0.78, 1.86]
                     Max        156.58           381.75           143.06           60.58          111.35         59.80

                                                               Source and notes:
     This table presents similar quantiles to
     Table 8, except calculated among resident consumers in the Spokane Region, rather than just anglers.
     Quantiles of fish consumption are calculate among all residents in three Washington counties adjacent to the Spokane
     River. Estimates are calculated based on the population demographics in Table 3 and responses to part D of the Industrial
     Economics (2013) Upper Columbia River Survey. Fish are categorized into groups as presented in the original survey. The
     model assumes that rates of species‐specific fish consumption are similar among anglers on the Spokane River as on Lake
     Roosevelt within each demographic control group. Standard Errors in square brackets are calculated by bootstrap. Fish
     consumption quantile estimates are projected onto the population demographics reported in Table 3.




                                                                        86



                                                                                      Dec GMV Re: Opposition to Pl MILs 000449
Case 2:15-cv-00201-SMJ                   ECF No. 422-22                       filed 01/28/20               PageID.22936 Page 88 of 89


                          Appendix Table 5: Inferred Child Fish Consumption Rate
                                          - Additional Quantiles
                                      All adult residents who fish      Anglers who        Inferred rate: angler's children
                                           the Spokane River         share with children          who cosume fish

                    % of Population             10.2%                      2.0%
                                            [7.3%, 13.5%]              [7.3%, 13.5%]

                        Mean                      2.16                      3.22                         0.97
                                                  0.00                       0.00                        0.00
                          1%
                                              [0.00, 0.00]               [0.00, 0.00]                [0.00, 0.00]
                                                  0.00                       0.00                        0.00
                          5%
                                              [0.00, 0.00]               [0.00, 0.00]                [0.00, 0.00]
                                                  0.00                       0.00                        0.00
                         10%
                                              [0.00, 0.00]               [0.00, 0.00]                [0.00, 0.00]
                                                  0.00                       0.00                        0.00
                         15%
                                              [0.00, 0.00]               [0.00, 0.00]                [0.00, 0.00]
                                                  0.00                       0.00                        0.00
                         20%
                                              [0.00, 0.00]               [0.00, 0.00]                [0.00, 0.00]
                                                  0.00                       0.00                        0.00
                         25%
                                              [0.00, 0.00]               [0.00, 0.00]                [0.00, 0.00]
                                                  0.00                       0.00                        0.00
                         30%
                                              [0.00, 0.00]               [0.00, 0.00]                [0.00, 0.00]
                                                  0.00                       0.00                        0.00
                         35%
                                              [0.00, 0.00]               [0.00, 0.00]                [0.00, 0.00]
                                                  0.00                       0.00                        0.00
                         40%
                                              [0.00, 0.00]               [0.00, 0.00]                [0.00, 0.00]
                                                  0.00                       0.00                        0.00
                         45%
                                              [0.00, 0.00]               [0.00, 0.00]                [0.00, 0.00]
                                                  0.00                       0.00                        0.00
                         50%
                                              [0.00, 0.09]               [0.00, 0.00]                [0.00, 0.00]
                                                  0.00                       0.00                        0.00
                         55%
                                              [0.00, 0.62]               [0.00, 0.93]                [0.00, 0.28]
                                                  0.00                       0.00                        0.00
                         60%
                                              [0.00, 0.93]               [0.00, 1.24]                [0.00, 0.37]
                                                  0.62                       0.93                        0.28
                         65%
                                              [0.00, 1.40]               [0.00, 2.80]                [0.00, 0.84]
                                                  0.93                       1.55                        0.47
                         70%
                                              [0.00, 1.86]               [0.00, 3.26]                [0.00, 0.98]
                                                  1.55                       3.11                        0.93
                         75%
                                              [0.50, 2.80]               [0.00, 4.22]                [0.00, 1.27]
                                                  2.33                       4.19                        1.26
                         80%
                                              [1.24, 3.73]               [1.40, 7.92]                [0.42, 2.38]
                                                  3.73                       6.99                        2.10
                         85%
                                              [1.86, 6.21]               [3.11, 9.94]                [0.93, 2.98]
                                                  6.21                       9.32                        2.80
                         90%
                                              [3.73, 9.32]              [4.61, 12.43]                [1.38, 3.73]
                                                 10.10                      14.91                        4.47
                         95%
                                             [7.92, 15.53]              [9.32, 22.03]                [2.80, 6.61]
                                                 24.85                      37.28                       11.18
                         99%
                                            [20.97, 37.28]             [24.23, 69.08]               [7.27, 20.72]
                         Max                    156.58                     156.58                       46.97



     Source and notes:
     This table contains additional quantile estimates of the results in Table 9
     This table calculates the number of adults who share fish with children in three Washington counties adjacent to the
     Spokane River, as well as the child’s mean fish consumption rate and quantiles of the fish consumption rate. The estimates
     of the number of adults who share their fish with children are calculated from a logit model based on responses to
     question D10 in the Industrial Economics (2013) Upper Columbia River Survey. These responses are projected onto the
     population demographics reported in Table 3. Child fish consumption rates are estimated based on a child to adult
     consumption ratio of 0.3 to 1. These ratios are based on the national NHANES database. This model assumes that rates of
     fish consumption are similar among anglers on the Spokane River as on Lake Roosevelt within each demographic control
     group. Standard Errors in square brackets are calculated by bootstrap




                                                                               87



                                                                                             Dec GMV Re: Opposition to Pl MILs 000450
                  Case 2:15-cv-00201-SMJ                    ECF No. 422-22              filed 01/28/20      PageID.22937 Page 89 of 89




                       Appendix Table 6: Model Estimates Using Only Data from Spokane Arm of Lake Roosevelt

                                                                                   Fish Consumption Rates among Consumers (g/day)
                                                                                                             Quantiles
Sub‐Population                                                       Mean                50%            90%            95%                            99%
                                                                     4.38                  1.86            10.10                16.78               38.84
FCR estimate based on all IEc responses                   [1]
                                                                 [3.42, 5.44]          [1.10, 2.49]    [8.08, 15.53]       [12.43, 21.75]       [27.77, 46.60]
FCR estimate based on only responses                                 4.41                  1.24            13.67                18.64               23.61
                                                          [2]
from lower UCR                                                   [2.89, 6.06]          [0.93, 2.49]    [7.46, 18.64]        [9.32, 19.94]       [19.88, 45.05]
FCR estimate based on only responses                                 3.26                  0.93             9.32                18.64               22.84
                                                          [3]
from Spokane Arm of Lake Roosevelt                               [1.58, 4.51]          [0.00, 1.86]    [3.73, 18.64]        [4.59, 21.75]       [12.13, 37.28]
Sources and Notes:
This table calculates the mean fish consumption rate and quantiles of the fish consumption rate among anglers on the Spokane River residing in three Washington. Estimates
are calculated based on the population demographics in Table 3 and responses to part D of the Industrial Economics (2013) Upper Columbia River Survey. Each estimate is
based on using a different subset of the data from the IEc study. The model assumes that rates of fish consumption are similar among anglers on the Spokane River as on Lake
Roosevelt within each demographic control group. Standard Errors in square brackets are calculated by bootstrap.
[1]: In this row fish consumption rates are calculated based on all responses to the IEc study.
[2]: In this row fish consumption rates are calculated based on only responses from fish consumers who fish the lower UCR, a reach which stretches from Grand Coulee Dam
to near O Ra Pak En Creek.
[3]: In this row fish consumption rates are calculated based on all responses from fish consumers who fish the Spokane Arm of Lake Roosevelt.




                                                                                       88



                                                                                                                           Dec GMV Re: Opposition to Pl MILs 000451
